  1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
        A Limited Liability Partnership
  2     Including Professional Corporations
      ORI KATZ, Cal. Bar No. 209561
  3   MICHAEL M. LAUTER, Cal. Bar No. 246048
      JACQUELINE G. LUTHER, Cal. Bar No. 271844
  4   SHADI FARZAN, Cal. Bar No. 301610
      Four Embarcadero Center, 17th Floor
  5   San Francisco, California 94111-4109
      Telephone: 415.434.9100
  6   Facsimile: 415.434.3947
      E mail       okatz@sheppardmullin.com
  7                mlauter@sheppardmullin.com
                   jluther@sheppardmullin.com
  8                sfarzan@sheppardmullin.com
  9 Proposed Attorneys for Debtor,
      Imperial Toy LLC
 10
                              UNITED STATES BANKRUPTCY COURT
 11
                 NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
 12
      In re                                         Case No. 19-52335
 13                                                 Chapter 11
      Imperial Toy LLC, a California limited
 14 liability company,                              DEBTOR’S MOTION TO:
 15                Debtor.                          (I) APPROVE SALE OF
                                                        SUBSTANTIALLY ALL
 16                                                     DEBTOR’S ASSETS FREE AND
                                                        CLEAR OF LIENS;
 17
                                                    (II) APPROVE THE ASSUMPTION
 18                                                     AND ASSIGNMENT OF
                                                        EXECUTORY CONTRACTS;
 19                                                     AND
 20                                                 (III) PROVIDE RELATED RELIEF
 21                                                 Date: December 16, 2019
                                                    Time: 1:30 p.m.
 22                                                 Judge: Honorable M. Elaine Hammond
                                                           United States Bankruptcy Court
 23                                                        280 South First Street
                                                           San Jose, CA 95113
 24
 25 Proposed Purchaser: Ja-Ru, Inc., a Florida corporation, or its designee, subject to
      overbid.
 26
      Potentially Affected Lienholders. CIT Finance LLC, The CIT Group/Commercial
 27 Services, Inc., Canon Financial Services, Inc., Great Rock Capital Partners Management,
      LLC, IBM Credit LLC, and The Hirsch Family Trust dated June 9, 1998, plus the
 28 additional potential lienholders set forth in Schedule 1.

Case: SMRH:4845-6814-3021.3
      19-52335 Doc# 15        Filed: 11/18/19     -1- 11/18/19 17:43:25
                                                Entered:                    Page 1 of 74
                                                                                      Sale Motion
  1                                             TABLE OF CONTENTS
                                                                                                                               Page
  2
      I.     FACTUAL BACKGROUND .................................................................................... 3
  3
             A.       General Factual Background. .......................................................................... 3
  4
             B.       Marketing of Assets. ........................................................................................ 4
  5
             C.       Bid Procedures................................................................................................. 5
  6
      II.    SUMMARY OF SALE .............................................................................................. 5
  7
      III.   RELIEF REQUESTED .............................................................................................. 7
  8
      IV.    AUTHORITY FOR REQUESTED RELIEF ............................................................. 8
  9
             A.       The Sale Is Within The Sound Business Judgment Of The Debtor And
 10                   Should Be Approved. ...................................................................................... 8
 11          B.       The Sale Is Proposed In “Good Faith” Under Section 363(m) Of The
                      Bankruptcy Code. .......................................................................................... 12
 12
             C.       The Sale Satisfies The Requirements Of Section 363(f) Of The
 13                   Bankruptcy Code. .......................................................................................... 14
 14          D.       Relief From The Ten Day Waiting Periods Under Bankruptcy Rule
                      6004(h) Is Appropriate. ................................................................................. 16
 15
             E.       The Assumption And Assignment Of Executory Contracts And
 16                   Unexpired Leases Should Be Authorized. .................................................... 17
 17 V.       CONCLUSION ........................................................................................................ 20
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

Case: SMRH:4845-6814-3021.3
      19-52335 Doc# 15              Filed: 11/18/19             -2- 11/18/19 17:43:25
                                                              Entered:                                    Page 2 of 74
                                                                                                                         Sale Motion
  1         Imperial Toy LLC (“Debtor”) moves the Court pursuant to 11 U.S.C. §§ 105,
  2 363(b), (f) and (m), and 365, for approval of the sale (the “Sale”) of substantially all assets
  3 of the Debtor (the “Purchased Assets”) to Ja-Ru, Inc., a Florida corporation, or its designee
  4 (the “Purchaser”), or to a winning overbidder, if any, at the conclusion of a hearing on this
  5 Motion free and clear of any and all liens, claims, and interests (the “Motion”).
  6         This Motion is supported by the concurrently filed declaration of Peter Tiger in
  7 Support of First Day Motions (the “Tiger Declaration”), and all other pleadings, evidence
  8 or arguments submitted at or before final determination of this Motion. The Debtor
  9 respectfully represents as follows in support of this Motion:
 10 I.      FACTUAL BACKGROUND
 11         A.     General Factual Background.
 12         On November 18, 2019, the Debtor filed a voluntary Chapter 11 case in the United
 13 States Bankruptcy Court for the Northern District of California (the “Bankruptcy Case”).
 14 No trustee has been appointed and the Debtor remains a debtor-in-possession of its estate
 15 pursuant to 11 U.S.C. §§ 1107 and 1108. No official committee of unsecured creditors has
 16 been appointed in this case.
 17         Imperial Toy was founded in 1969 by the Kort Family, and has grown over its 50
 18 years in business to be a worldwide leader in the sale and manufacture of bubbles, novelty
 19 toys, and other children’s products. Imperial is engaged in the business of product
 20 development, manufacturing and wholesale sales and distribution of children’s toys
 21 primarily in the categories of bubbles and bubble toys, licensed and non-licensed novelty
 22 toys, outdoor, seasonal and role play toys and other similar children’s products.
 23         Imperial is a manufacturer and wholesaler that distributes its products to over 75
 24 countries around the world. Imperial Toy sells its products in many retailers, including
 25 Wal-Mart, Dollar Tree, CVS, HEB, Amazon, Target, Kroger, Kohl’s, and Walgreens.
 26 Imperial Toy has five facilities throughout the world operated either itself or through its
 27 subsidiaries. Gross revenues for the Debtor were about $106.7 million in 2018. The
 28 majority of that is domestic – roughly $78.4 million of the gross revenues in 2018. Sales

Case: SMRH:4845-6814-3021.3
      19-52335 Doc# 15        Filed: 11/18/19     -3- 11/18/19 17:43:25
                                                Entered:                       Page 3 of 74
                                                                                          Sale Motion
  1 through the Debtor’s subsidiary in Hong Kong, IEI, accounted for the next largest share, at
  2 about $28.2 million.
  3         B.     Marketing of Assets.
  4         The Debtor began suffering capital needs in 2019 and required loans from its
  5 members in order to continue operations. As a result, in early 2019, the Debtor began to
  6 examine a potential sale to a third party. In March 2019 the Debtor retained an investment
  7 banking firm, CriticalPoint Partners (“CPP”), in order to market itself for sale and locate a
  8 buyer. After preparation of a confidential information memorandum and related materials
  9 and after waiting for a delayed set of audited financial statements from the Debtor’s
 10 auditors for 2018 which were not received until late July 2019, CPP aggressively began
 11 marketing the Debtor in connection with a complete, majority or minority equity sale and,
 12 during this sale auction period, contacted approximately 300 prospective buyers and
 13 investors. During the life of the auction sale process, the Debtor received non-binding
 14 indications of interest from four prospective buyers.
 15         The Debtor began discussion with one of the bidders in July 2019 and entered into a
 16 non-binding LOI with that lead bidder on September 27, 2019. The parties were pushing
 17 for a simultaneous signing and closing on October 30, 2019. After signing the LOI, the
 18 Debtor’s business and financial health deteriorated and the buyer subsequently proposed to
 19 significantly reduce the purchase price through a significant working capital adjustment
 20 while also demanding a number of holdback and escrow amounts, which, when taken
 21 together, would have prevented the Debtor from being able to meet its loan repayment
 22 obligations to its secured creditors, CIT and Great Rock at closing. After sharing the
 23 buyer’s newly modified purchase terms with its secured creditors, it became clear that the
 24 necessary concessions from those creditors could not be obtained and the Debtor believed
 25 it had no choice but to reject the offer and resume its auction sale process. The buyer’s
 26 modified offer was formerly rescinded by the buyer on October 24, 2019.
 27         During the month of November 2019, the Debtor reached out to several highly
 28 regarded prospective buyers and investors and in early November began serious

Case: SMRH:4845-6814-3021.3
      19-52335 Doc# 15        Filed: 11/18/19     -4- 11/18/19 17:43:25
                                                Entered:                      Page 4 of 74
                                                                                        Sale Motion
  1 negotiations with Ja-Ru, Inc. On November 14, 2019, the Debtor and Ja-Ru entered into a
  2 letter of intent, pursuant to which Ja-Ru agreed to provide post-petition debtor-in-
  3 possession financing for the Debtor’s emergency capital needs in advance of a chapter 11
  4 bankruptcy filing in which Ja-Ru (or an overbidder) would purchase substantially all of the
  5 assets of the Debtor. Great Rock made significant additional advances to the Debtor in
  6 November to bridge the gap until a bankruptcy filing could occur.
  7         C.     Bid Procedures.
  8         Substantially concurrently with the filing of this Motion, the Debtor has filed a
  9 motion seeking the Court’s approval of bid procedures (the “Bid Procedures”) in
 10 connection with the Sale (the “Bid Procedures Motion”). The Bid Procedures provide that
 11 if the Debtor receives one or more qualified bids, an auction will be held at the hearing on
 12 this Motion. As of the date of filing this Motion, the Bid Procedures have not yet been
 13 approved by the Court, and the Bid Procedures Motion is subject to the Court’s
 14 consideration, which is anticipated to be at a hearing on November 19, 2019.
 15 II.     SUMMARY OF SALE
 16         Following extensive arm’s length negotiations pre-petition between the Debtor and
 17 the Purchaser, the Debtor has executed an Asset Purchase Agreement (the “APA”) with the
 18 Purchaser, a true and correct copy of which is attached hereto as Exhibit A.
 19         Pursuant to the APA, the Purchaser will acquire the Purchased Assets for a cash
 20 purchase price of $13,000,000 (the “Purchase Price”). A good-faith deposit in the amount
 21 of $1,000,000 is delivered under the APA, which will be used as a credit toward the
 22 Purchase Price subject to closing of the Sale to the Purchaser. The APA provides that the
 23 Sale to the Purchaser of the Purchased Assets will be free and clear of all liens, claims,
 24 encumbrances and other interests to the fullest extent allowed by law. The Debtor is aware
 25 of the following parties having liens asserted against all or a portion of the Purchased
 26 Assets: CIT Finance LLC, The CIT Group/Commercial Services, Inc., Canon Financial
 27 Services, Inc., Great Rock Capital Partners Management, LLC, IBM Credit LLC, and The
 28

Case: SMRH:4845-6814-3021.3
      19-52335 Doc# 15        Filed: 11/18/19     -5- 11/18/19 17:43:25
                                                Entered:                       Page 5 of 74
                                                                                           Sale Motion
  1 Hirsch Family Trust dated June 9, 1998 and certain other parties which may potentially
  2 have statutory or other unperfected liens, which are listed on Schedule 1.
  3         In addition, under the APA the Purchaser will be entitled to a break-up fee in the
  4 amount of $650,000 (the “Break-Up Fee”) in the event the Sale closes to a third party other
  5 than Ja-Ru, Inc., which amount shall be paid only from the proceeds of such Sale and shall
  6 have priority as an administrative expense under 11 U.S.C. §§ 503(b) and 507(a)(2). The
  7 Break-Up Fee is a reasonable amount to compensate the Purchaser for its costs and its
  8 agreement to serve as a stalking horse buyer.
  9         The APA also contemplates the assumption and assignment to the Purchaser of the
 10 certain contracts to be designated by the Purchaser (each individually an “Assumed
 11 Contract” and, collectively, the “Assumed Contracts”). The APA contemplates that
 12 Purchaser will provide a list of the Assumed Contracts to Debtor by December 23, 2019,
 13 or earlier. The Debtor will file a supplement to this Motion listing out the contracts that
 14 may be Assumed Contracts and the proposed cure amounts, and a second supplement to
 15 this Motion that provides the list of Assumed Contracts from the Purchaser.
 16         The Sale to the Purchaser is subject to overbid pursuant to the terms set forth in the
 17 Bid Procedures. The Debtor believes that conducting the Sale of the Purchased Assets
 18 pursuant to the Bid Procedures will allow the Debtor to maximize the value of the
 19 Purchased Assets for the benefit of its creditors.
 20         Pursuant to the APA, for the Purchaser to consummate the Sale of the Purchased
 21 Assets, the order(s) approving the Sale must (i) approve, pursuant to Sections 105, 363 and
 22 365 of the Bankruptcy Code: (a) the execution, delivery, and performance by the Debtor of
 23 the APA, (b) the Sale of the Purchased Assets to the Purchaser on the terms set forth herein
 24 and in the APA, including that such Sale is free and clear of encumbrances and claims,
 25 with any such liens, encumbrances, and claims to attach only to the proceeds of the sale,
 26 and (c) the performance by the Debtor of its obligations under the APA; (ii) authorize and
 27 direct the Debtor to assume and assign to the Purchaser all of the Assumed Contracts
 28 pursuant to Section 365 of the Bankruptcy Code subject to the right of the Purchaser to

Case: SMRH:4845-6814-3021.3
      19-52335 Doc# 15        Filed: 11/18/19     -6- 11/18/19 17:43:25
                                                Entered:                       Page 6 of 74
                                                                                         Sale Motion
  1 excluded any Assumed Contract prior to closing of the Sale; (iii) find that the Purchaser is
  2 a “good faith” buyer within the meaning of Section 363(m) of the Bankruptcy Code and
  3 that the Purchaser is entitled to have the protections afforded by that section; (iv) contain a
  4 finding that reasonable and adequate notice of the Sale and transfer of the Purchased
  5 Assets to the Purchaser, and assumption and assignment of all executory contracts to the
  6 Purchaser, has been provided to all parties required to be given notice under the applicable
  7 Bankruptcy Rules and Bankruptcy Local Rules; (v) contain a finding that neither the
  8 Debtor nor the Purchaser has engaged in any conduct that would cause or permit the Sale
  9 of the Purchased Assets to be avoided under Section 363(n) of the Bankruptcy Code;
 10 (vi) bar any third parties from asserting claims (including any claims for successor
 11 liability, including, without limitation, claims arising from unassumed expired executory
 12 contracts), liens or encumbrances of any kind or nature against the Purchaser or the
 13 Purchased Assets that arose prior to closing; and (vii) provide that the Sale Order (defined
 14 below) is binding on any and all successors and assigns, including any trustee appointed
 15 after entry of the Sale Order pursuant to Sections 701 or 702 of the Bankruptcy Code.
 16         Subject to the receipt of a qualified and timely overbid, as provided for in the Bid
 17 Procedures, the Debtor believes the proposed Sale to the Purchaser is in the best interest of
 18 creditors. The APA provides that the Purchaser will consider every employee of the
 19 Debtor for potential employment, with the objective of retaining as many of them as
 20 practicable. The assumption and assignment of the Debtor’s executory contracts will
 21 substantially reduce potential and contingent claims against the Debtor’s estate. The
 22 Debtor believes that a sale of the Purchased Assets to the Purchaser or a successful
 23 overbidder will allow the Debtor to maximize the value of its assets for the benefit of its
 24 creditors.
 25 III.    RELIEF REQUESTED
 26         The Debtor seeks an order from this Court (the “Sale Order”) approving the Sale of
 27 the Purchased Assets to the Purchaser, subject to overbid, pursuant to the terms and
 28

Case: SMRH:4845-6814-3021.3
      19-52335 Doc# 15        Filed: 11/18/19     -7- 11/18/19 17:43:25
                                                Entered:                       Page 7 of 74
                                                                                          Sale Motion
  1 conditions set forth in the APA, following the Bid Procedures set forth in the Bid
  2 Procedures Motion.
  3         Because the Sale of the Purchased Assets is conditioned upon the assumption and
  4 assignment of the Assumed Contracts, the Debtor requests that the Sale Order also approve
  5 the Debtor’s assumption and assignment of the Assumed Contracts, subject to the
  6 Purchaser’s ability to exclude any of the Assumed Contracts prior to closing of the Sale
  7 from the Purchased Assets.
  8         The Debtor’s decision to assume and assign the Assumed Contracts is subject to
  9 Court approval and the occurrence of the closing of the Sale. Absent such approval and
 10 closing, each of the Assumed Contracts shall neither be deemed assumed nor assigned and
 11 shall remain in the same status as each was immediately prior to the filing of this Motion,
 12 subject to further order of the Court.
 13         The Debtor requests that the Sale Order provide that the Sale of the Purchased
 14 Assets be free and clear of liens, claims, encumbrances and other interests, including, but
 15 not limited to, persons listed as creditors on the Debtor’s Schedules or who have filed a
 16 Proof of Claim or request for notice in the Debtor’s case and parties to lawsuits against the
 17 Debtor, with any such liens, claims, encumbrances or interests to attach to the proceeds of
 18 the Sale.
 19         The Debtor requests that the Sale Order provide that Ja-Ru, Inc., or other successful
 20 bidder, be afforded the protections of Section 363(m) of the Bankruptcy Code.
 21         The Debtor also requests the Sale Order provide that the provisions of
 22 Fed.R.Bankr.P. 6004(h) and 6006(d), which would otherwise stay any order approving the
 23 Sale of the Purchased Assets and allowing assumption and assignment of Assumed
 24 Contracts as requested in this Motion, be waived under the circumstances.
 25 IV.     AUTHORITY FOR REQUESTED RELIEF
 26         A.     The Sale Is Within The Sound Business Judgment Of The Debtor And
 27                Should Be Approved.
 28

Case: SMRH:4845-6814-3021.3
      19-52335 Doc# 15        Filed: 11/18/19     -8- 11/18/19 17:43:25
                                                Entered:                      Page 8 of 74
                                                                                         Sale Motion
  1         Section 363(b)(1) of the Bankruptcy Code provides, in relevant part, that a debtor in
  2 possession, “after notice and a hearing, may use, sell, or lease, other than in the ordinary
  3 course of business, property of the estate.” 11 U.S.C. § 363(b)(1). Section 363 does not
  4 set forth a standard for determining when it is appropriate for a court to authorize the Sale
  5 or disposition of a debtor’s assets prior to confirmation of a plan. However, courts in the
  6 Ninth Circuit and others have required that the decision to sell assets outside the ordinary
  7 cause of business be based upon the sound business judgment of the debtors. See In re 240
  8 North Brand Partners, Ltd., 200 B.R. 653, 659 (9th Cir. BAP 1996) (“debtors who wish to
  9 utilize § 363(b) to dispose of property of the estate must demonstrate that such disposition
 10 has a valid business justification”) citing In re Lionel Corp., 722 F. 2d 1063, 1070 (2nd
 11 Cir. 1983).
 12         Bankruptcy Code Section 363 does not require that the Court substitute its own
 13 business judgment for that of the debtor. See, e.g., In re Ionosphere Clubs, Inc., 100 B.R.
 14 670, 678 (Bankr. S.D.N.Y. 1989); In re Highway Equip. Co., 61 B.R. 58, 60 (Bankr. S.D.
 15 Ohio 1986). Rather, the Court should ascertain whether the debtor has articulated a valid
 16 business justification for the proposed transaction. See, e.g., Lewis v. Anderson, 615 F.2d
 17 778, 781 (9th Cir. 1979). This is consistent with the congressional intent to limit judicial
 18 involvement in business decisions and to leave day-to-day operational matters within the
 19 debtor’s broad authority. In re Airlift Int’l, Inc., 18 B.R. 787, 789 (Bankr. S.D. Fla. 1982)
 20 (recognizing “broad authority to operate the business of a debtor . . . [which] indicates
 21 congressional intent to limit court involvement in business decisions by a trustee . . . [so
 22 that] a court may not interfere with a reasonable business decision made in good faith by a
 23 trustee”).
 24         Several courts have held that the “sound business judgment” test requires a debtor
 25 to establish four elements in order to justify the Sale or lease of property outside the
 26 ordinary course of business, namely, (a) that a “sound business purpose” justifies the Sale
 27 of assets outside the ordinary course of business, (b) that adequate and reasonable notice
 28 has been provided to interested persons, (c) that the debtors have obtained a fair and

Case: SMRH:4845-6814-3021.3
      19-52335 Doc# 15        Filed: 11/18/19     -9- 11/18/19 17:43:25
                                                Entered:                       Page 9 of 74
                                                                                         Sale Motion
 1 reasonable price, and (d) good faith. See In re Abbotts Dairies of Pennsylvania, Inc.,
 2 788 F.2d 3rd Cir. 1986), 788 F.2d 143; Lionel Corp, 722 F.2d at 1071. In re Idaho
 3 Photocopy & Supply, Inc., 1994 WL 553065 (Bankr. D. Idaho 1994).
 4          A debtor’s showing of a sound business purpose need not be unduly exhaustive but,
 5 rather, a debtor is “simply required to justify the proposed disposition with sound business
 6 reasons.” In re Baldwin United Corp., 43 B.R. 888, 906 (Bankr. S.D. Ohio 1984).
 7 Whether or not there are sufficient business reasons to justify a transaction depends upon
 8 the facts and circumstances of each case. Lionel, 722 F.2d at 1071.
 9          Similarly, in In re Channel One Communications, Inc., 117 B.R. 493 (Bankr. E.D.
10 Mo. 1990), the court approved a sale of substantially all a debtor's assets, consisting of a
11 radio station, where:
12                 the Debtor's business will likely not generate sufficient revenue to
                   permit the radio station to continue to operate. Therefore, continued
13                 operation of the Debtor's business will diminish Debtor's estate and
                   reduce the amount available for distribution to creditors.
14
     117 B.R. at 496.
15
            In this case, the Debtor submits that the decision to proceed with the Sale of the
16
     Purchased Assets pursuant to the APA is based upon its sound business judgment and
17
     should be approved. Indeed, more than ample business justification exists to approve the
18
     APA. Like the debtor in the Channel One case, the Debtor cannot generate sufficient
19
     revenue to permit it to keep operating. The Debtor’s plan from day one has been to
20
     effectuate a sale to preserve going concern value, which in turn will likely exponentially
21
     reduce and mitigate damage claims that would otherwise arise in an immediate shut-down.
22
            Further, if this case were to liquidate under chapter 7, the value of the Purchased
23
     Assets would decrease significantly. A sale under the APA will result in the assumption of
24
     significant assigned contracts. In a liquidation scenario, the Debtor could not perform
25
     those assigned contracts and significant additional liabilities would be created. In addition,
26
     the Sale as a going concern while the Debtor remains in chapter 11 is the best path to
27
     generate benefits for the estate. As explained in the Tiger Declaration, the Debtor has
28

Case:SMRH:4845-6814-3021.3
      19-52335 Doc# 15                         -10- 11/18/19 17:43:25
                              Filed: 11/18/19 Entered:                          Page 10 of
                                            74                                           Sale Motion
 1 “shopped” the Purchased Assets for over a year pre-petition, and these assets will also be
 2 subjected to further market check at the auction.
 3         The Debtor believes that reasonable and adequate notice of the Sale is being
 4 provided to interested persons, satisfying the second prong of the Abbotts Dairies test. A
 5 notice of the Sale Hearing is served on all known creditors and interested parties to afford
 6 them notice of the auction. As such, the proposed Sale is designed to provide adequate
 7 notice to all potentially interested parties, including those who have previously expressed
 8 an interest in purchasing the Debtor’s assets. Accordingly, the notice prong of the Abbotts
 9 Dairies test is satisfied.
10         The third prong of the Abbotts Dairies test is the “fair and reasonable price” prong,
11 which is satisfied here. The Debtor has extensively marketed the Debtor's assets and, to
12 date, has not obtained any offers that are higher than the offer by the Purchaser.
13         The Debtor’s marketing efforts began in early 2019, when the Debtor when Debtor
14 began to examine a potential sale to a third party. In March 2019, the Debtor retained CCP
15 to market the Debtor for sale. After preparation of a confidential information
16 memorandum and related materials and after waiting for a delayed set of audited financial
17 statements from the Debtor’s auditors for 2018 which were not received until late July
18 2019, CPP aggressively began marketing the Debtor in connection with a complete,
19 majority or minority equity sale and, during this sale auction period, contacted
20 approximately 300 prospective buyers and investors. During the life of the auction sale
21 process, the Debtor received non-binding indications of interest from four prospective
22 buyers.
23         The Debtor began discussion with one of the bidders in July 2019 and entered into a
24 non-binding LOI with that lead bidder on September 27, 2019. The parties were pushing
25 for a simultaneous signing and closing on October 30, 2019. After signing the LOI, the
26 Debtor’s business and financial health deteriorated and the buyer subsequently proposed to
27 significantly reduce the purchase price through a significant working capital adjustment
28 while also demanding a number of holdback and escrow amounts, which, when taken

Case:SMRH:4845-6814-3021.3
      19-52335 Doc# 15                           -11- 11/18/19 17:43:25
                                Filed: 11/18/19 Entered:                      Page 11 of
                                              74                                        Sale Motion
 1 together, would have prevented the Debtor from being able to meet its loan repayment
 2 obligations to its secured creditors, CIT and Great Rock at closing. After sharing the
 3 buyer’s newly modified purchase terms with its secured creditors, it became clear that the
 4 necessary concessions from those creditors could not be obtained and the Debtor believed
 5 it had no choice but to reject the offer and resume its auction sale process. The buyer’s
 6 modified offer was formerly rescinded by the buyer on October 24, 2019.
 7         During the month of November 2019, the Debtor reached out to several highly
 8 regarded prospective buyers and investors and in early November began serious
 9 negotiations with Ja-Ru, Inc. On November 14, 2019, the Debtor and Ja-Ru entered into a
10 letter of intent, ultimately resulting in the APA.
11         Thus far, the APA is the best offer the Debtor has obtained. In addition, the APA
12 negotiated with the Purchaser is subject to overbidding at the hearing so that the Debtor
13 can continue to search for other interested bidders. The Bid Procedures ensure that the
14 winning bid will be the highest price that the market will bear. The APA with the
15 Purchaser sets the floor for such bidding and all qualified bidders will have a fair and final
16 opportunity to make a higher and better bid at the Auction, which will maximize the
17 recovery for the estate. The proposed Sale will be subject to market check through the
18 solicitation of competing bids through the auctions as set forth in the Bid Procedures.
19 Accordingly, the Debtor and all parties in interest can be assured that the consideration
20 received for the Purchased Assets will be fair and reasonable and, therefore, satisfies the
21 third prong of the Abbotts Dairies test.
22         B.     The Sale Is Proposed In “Good Faith” Under Section 363(m) Of The
23                Bankruptcy Code.
24         The fourth prong of the test examines whether the Sale of the Purchased Assets is in
25 good faith. The Debtor requests that the Court find that the Sale of the Purchased Assets
26 meets this test and that the Purchaser and the winning bidder are entitled to the benefits
27 and protections provided by Section 363(m) of the Bankruptcy Code.
28         Section 363(m) of the Bankruptcy Code provides, in pertinent part:

Case:SMRH:4845-6814-3021.3
      19-52335 Doc# 15                         -12- 11/18/19 17:43:25
                              Filed: 11/18/19 Entered:                         Page 12 of
                                            74                                          Sale Motion
 1                The reversal or modification on appeal of an authorization
                  under subsection (b) or (c) of this section of a sale or lease of
 2                property does not affect the validity of a sale or lease under
                  such authorization to an entity that purchased or leased such
 3                property in good faith, whether or not such entity knew of the
                  pendency of the appeal, unless such authorization and such sale
 4                or lease were stayed pending appeal.
 5 11 U.S.C. § 363(m).
 6         Section 363(m) of the Bankruptcy Code thus protects the purchaser of assets sold
 7 pursuant to Section 363 of the Bankruptcy Code from the risk that it will lose its interest in
 8 the purchased assets if the order allowing the Sale is reversed on appeal.
 9         As required by Section 363(m) of the Bankruptcy Code, the APA and the Bid
10 Procedures for the Purchased Assets are proposed in good faith. Although the Bankruptcy
11 Code does not define “good faith purchaser,” the Ninth Circuit, construing Section 363(m)
12 of the Bankruptcy Code, has stated that “[a] good faith buyer ‘is one who buys ‘in good
13 faith’ and ‘for value.’” Ewell v. Diebert (In re Ewell), 958 F. 2d 276, 281 (9th Cir. 1992)
14 (citing Abbotts Dairies, 788 F.2d at 147); see also, In re Filtercorp, Inc. v. Gateway
15 Venture Partners III, L.P., 163 F.3d 570, 577 (9th Cir. 1998) (citing Ewell). To constitute
16 lack of good faith, a party’s conduct in connection with the Sale must usually amount to
17 “fraud, collusion between the purchaser and other bidders or the trustee or an attempt to
18 take grossly unfair advantage of other bidders.” Id. Due to the absence of a bright line test
19 for good faith, the determination is based on the facts of each case, concentrating on the
20 “integrity of [an actor’s] conduct during the Sale proceedings.” In re Pisces Leasing Corp.,
21 66 B.R. 671, 673 (E.D.N.Y. 1986) (quoting In re Rock Indus. Mach. Corp., 572 F.2d 1195,
22 1998 (7th Cir. 1978)).
23         Here, the Sale of the Purchased Assets pursuant to the APA is in good faith. There
24 is no evidence of fraud or collusion in the terms of the APA. To the contrary, as discussed
25 throughout this Motion, and as will be further demonstrated at the hearing on the Motion,
26 the APA is the culmination of a solicitation and negotiation process in which all parties
27 were represented by sophisticated counsel. The Debtor had the benefit of having its CRO
28 and financial advisor evaluate the sale terms and provide input throughout the process.

Case:SMRH:4845-6814-3021.3
      19-52335 Doc# 15                        -13- 11/18/19 17:43:25
                             Filed: 11/18/19 Entered:                           Page 13 of
                                           74                                          Sale Motion
 1 The Purchaser is not an insider of the Debtor, as that term is defined in Section 101(31) of
 2 the Bankruptcy Code, and all negotiations were conducted on an arm’s length, good faith
 3 basis. The Debtor has no connection with the Purchaser, and no director or officer of the
 4 Debtor is an officer or director of the Purchaser or vice-versa. While the Purchaser may
 5 extend offers of employment to certain employees of the Debtor on terms to be determined
 6 by the Purchaser in its sole discretion, the APA contains no special treatment for the
 7 Debtor, the bankruptcy estate, the Purchaser or their respective affiliates or insiders.
 8          Likewise, the Bid Procedures for the Sale of the Purchased Assets to the winning
 9 bidder are proposed in good faith. All interested parties will have a fair opportunity to
10 submit a bid for the Purchased Assets. The Debtor submits that the Bid Procedures are
11 designed to ensure that no party is able to exert undue influence over the process. Further,
12 prospective bidders will be required to provide evidence in support of a finding of good
13 faith with a showing to include those matters set forth at item 5 of the Guidelines Re Sale
14 Orders promulgated by this Court.
15          As a result, under the circumstances, the Purchaser or any winning bidder for the
16 Purchased Assets should be afforded the protections that Section 363(m) of the Bankruptcy
17 Code provides to a good faith purchaser. Furthermore, the Bid Procedures are designed to
18 prevent the Debtor or the winning bidder from engaging in any conduct that would cause
19 or permit the APA, or the Sale, to be avoided under Section 363(n) of the Bankruptcy
20 Code.
21          All creditors and parties in interest will receive notice of the hearing on the Motion
22 and will be provided with an opportunity to be heard. The Debtor submits that such notice
23 is adequate for entry of the order approving the APA and satisfies the requisite notice
24 provisions required under Section 363(b) of the Bankruptcy Code.
25          C.     The Sale Satisfies The Requirements Of Section 363(f) Of The
26                 Bankruptcy Code.
27          Under Section 363(f) of the Bankruptcy Code, a debtor-in-possession may sell all or
28 any part of its property free and clear of any and all liens, claims or interests in such

Case:SMRH:4845-6814-3021.3
      19-52335 Doc# 15                         -14- 11/18/19 17:43:25
                              Filed: 11/18/19 Entered:                          Page 14 of
                                            74                                           Sale Motion
 1 property if: (i) such a sale is permitted under applicable non-bankruptcy law; (ii) the party
 2 asserting such a lien, claim or interest consents to such sale; (iii) the interest is a lien and
 3 the purchase price for the property is greater than the aggregate amount of all liens on the
 4 property; (iv) the interest is the subject of a bona fide dispute; or (v) the party asserting the
 5 lien, claim or interest could be compelled, in a legal or equitable proceeding, to accept a
 6 money satisfaction for such interest. 11 U.S.C. § 363(f); Citicorp Homeowners Serv., Inc.
 7 v. Elliot (In re Elliot), 94 B.R. 343, 345 (E.D. Pa. 1988) (noting that Section 363(f) of the
 8 Bankruptcy Code is written in the disjunctive; therefore, a court may approve a sale “free
 9 and clear” provided at least one of the subsections is met). Furthermore, courts have held
10 that they have the equitable power to authorize sales free and clear of interests that are not
11 specifically covered by Section 363(f). See, e.g., In re Trans World Airlines, Inc.,
12 2001 WL 1820325 at *3, 6 (Bankr. D. Del. March 27, 2001); Volvo White Truck Corp. v.
13 Chambersburg Beverage, Inc. (In re White Motor Credit Corp.), 75 B.R. 944, 948 (Bankr.
14 N.D. Ohio 1987).
15          The Debtor is aware of the following liens on the Purchased Assets, both from its
16 own knowledge and from a review of lien filings with the Secretary of State: CIT Finance
17 LLC, The CIT Group/Commercial Services, Inc., Canon Financial Services, Inc., Great
18 Rock Capital Partners Management, LLC, IBM Credit LLC, and The Hirsch Family Trust
19 dated June 9, 1998 and certain other parties which may potentially have statutory or other
20 unperfected liens, which are listed on Schedule 1. The Debtor submits that one or more of
21 the above-described bases are satisfied for authorizing the Sale to be free and clear of all
22 such liens, claims or interests. First, the requested relief provides for the liens, claims or
23 other interests in the Purchased Assets to be attached the proceeds of the Sale. As such,
24 the Debtor submits that adequate protection for non-consenting creditors, if any, is
25 provided by attaching their liens to the proceeds of the Sale. Second, the Debtor will cause
26 notice to be provided to all persons and entities who were scheduled by the Debtors or who
27 have filed a Proof of Claim, among others, and the Notice of this Motion will specify that
28 such relief will be requested. Full copies of the Motion and supporting papers will be

Case:SMRH:4845-6814-3021.3
      19-52335 Doc# 15                          -15- 11/18/19 17:43:25
                               Filed: 11/18/19 Entered:                           Page 15 of
                                             74                                            Sale Motion
 1 served on all parties identified as potentially having liens, as provided by L.B.R. 6004-
 2 1(a). Thus, to the extent a party receives notice of, but does not file a written objection to,
 3 this Motion, such party should be deemed to have consented to the sale free and clear of
 4 their liens. See In re Channel One Comm., Inc., 117 B.R. 493, 496 (Bankr. E.D. Mo
 5 1990). Third, except as set forth above, the Debtor is unaware of any liens against the
 6 Purchased Assets. Accordingly, to the extent any person or entity not identified herein
 7 asserts that it has a lien, claim or interest in or to the Purchased Assets, such lien, claim or
 8 interest is in bona fide dispute.
 9          Accordingly, the Sale free and clear of such interests is authorized pursuant to
10 Section 363(f)(4) of the Bankruptcy Code.
11          D.     Relief From The Waiting Periods Under Bankruptcy Rule 6004(h) Is
12                 Appropriate.
13          Bankruptcy Rule 6004(h) provides that an “order authorizing the use, sale, or lease
14 of property . . . is stayed until the expiration of 14 days after entry of the order, unless the
15 court orders otherwise.” The Debtor requests that the Sale Order be effective immediately
16 by providing that the fourteen (14) day stay under Bankruptcy Rule 6004(h) is waived.
17 Such relief should be granted for several reasons.
18          First, the purpose of Bankruptcy Rule 6004(h) is to provide sufficient time for an
19 objecting party to request a stay pending appeal before an order is implemented. See
20 Advisory Committee Notes to Fed.R. Bankr. P. 6004(h). Although Bankruptcy
21 Rule 6004(h) and the Advisory Committee Notes are silent as to when a court should
22 “order otherwise” and eliminate or reduce the 14 day stay period, Collier on Bankruptcy
23 suggests that the 14 day stay period should be eliminated to allow a sale or other
24 transaction to close immediately “where there has been no objection to the procedure.”
25 10 Collier on Bankruptcy, ¶ 6004.11 (16th ed. rev. 2019). Therefore, to the extent there
26 are no objections to this Motion, the 14 day stay should be waived given that its purpose is
27 to allow an objecting party to prepare an appeal.
28

Case:SMRH:4845-6814-3021.3
      19-52335 Doc# 15                          -16- 11/18/19 17:43:25
                               Filed: 11/18/19 Entered:                          Page 16 of
                                             74                                            Sale Motion
 1         Even if an objection is filed and overruled, this court should still waive the 14 day
 2 stay. When an objection is overruled to a sale motion, a court may waive the stay “upon a
 3 showing that there is a sufficient business need to close the transaction within the 14-day
 4 period and the interests of the objecting party, taking into account the likelihood of success
 5 on appeal, are sufficiently protected.” 10 Collier on Bankruptcy ¶ 6004.11 (16th ed. rev.
 6 2019). In this case, there is a strong justification to close the sale as soon as possible, as an
 7 ongoing concern sale is only likely if the sale is concluded on an expedited basis. Without
 8 a transaction, the Debtor is not likely to be able to continue operating for much longer after
 9 the targeted closing date. Also, under the APA and the terms of the DIP Financing
10 provided by Ja-Ru, Inc., the closing deadline is set for January 3, 2020.
11         At the same time, the likelihood of success on an appeal of an order granting this
12 Motion is very low, given that the winning bidder should be approved as a good faith
13 purchaser under section 363(m), meaning that any party appealing the Court’s order would
14 need to obtain a stay pending appeal after the 14 day period to prevent the appeal from
15 becoming moot. Even if such a stay were obtained, the standard of review of this Court’s
16 factual determinations that the Debtor had a valid business purpose for the sale and that it
17 was made in good faith would be reviewable only under a clearly erroneous or clear error
18 standard. See, Fed. R. Bankr. P. 8013 (findings of fact on appeal “shall not be set aside
19 unless clearly erroneous”); In re Thorpe Insulation Co., 677 F.3d 869, 879 (9th Cir. 2012)
20 (bankruptcy court findings of fact reviewed on appeal for clear error). Thus, even if an
21 objection is made and overruled, the 14 day stay of Rule 6004(h) should be waived.
22         E.      The Assumption And Assignment Of Executory Contracts And
23                 Unexpired Leases Should Be Authorized.
24         Section 365(a) permits a debtor to assume or reject an executory contract or
25 unexpired lease upon the authority of the Court after notice and a hearing.1 The question
26
27   Section 365(a) provides that a debtor, “subject to the court's approval, may assume
     1

   or reject any executory contract or unexpired lease of the debtor.” 11 U.S.C.
28 § 365(a).

Case:SMRH:4845-6814-3021.3
      19-52335 Doc# 15                         -17- 11/18/19 17:43:25
                              Filed: 11/18/19 Entered:                           Page 17 of
                                            74                                            Sale Motion
 1 of whether a contract should be rejected, and if not, on what terms it should be assumed,
 2 has long been viewed as one of business judgment. Group of Institutional Investors v.
 3 Chicago, Milwaukee, St. Paul and Pacific R. Co., 318 U.S. 523, 550, reh’g denied, Group
 4 of Institutional Investors v. Abrams, 318 U.S. 803 (1943). Under the Bankruptcy Code,
 5 most courts have applied the business judgment test to the decision to assume or reject a
 6 contract or lease. In re Orion Pictures, Corp., 4 F.3d 1095 (2nd Cir. 1993); Richmond
 7 Leasing Co. v. Capital Bank N.A., 762 F.2d 1303 (5th Cir. 1985); see also In re Rega
 8 Properties, Ltd., 894 F.2d 1136 (9th Cir. 1990). The Ninth Circuit Bankruptcy Appellate
 9 Panel has stated the standard by which the Debtor should exercise its business judgment as
10 follows: “What are the criteria which the court and the trustee [debtor in possession]
11 should legitimately consider in exercising their “business judgment?” The primary issue is
12 whether [assumption or] rejection would benefit the general unsecured creditors.” In re
13 Chi-Feng Huang, 23 B.R. 798, 801 (B.A.P. 9th Cir. 1982).
14         Pursuant to the requirements of Section 365(f)(2), to assume a contract or lease
15 there must also be assurance that the contract or lease will be performed in the future.2
16 3 Collier on Bankruptcy, supra, ¶ 365.05[3]. However, the Bankruptcy Code does not
17 define adequate assurance of future performance. “In the absence of any definition of
18 ‘adequate assurance’ courts are counseled to give the phrase a pragmatic construction. . . .
19 At a minimum, the primary focus of adequate assurance concerns the assignee’s ability to
20 fulfill the financial obligations . . .” In re Martin Paint Stores, 199 B.R. 258, 263 (Bankr.
21 S.D.N.Y. 1996) (citations omitted).
22
23
24   2
       Section 365(f)(2) of the Bankruptcy Code provides, in pertinent part, that:
25   the trustee may assign an executory contract or unexpired lease of the debtor only if
     –
26   (A) the trustee assumes such contract or lease in accordance with the provisions of
27   this section; and
     (B) adequate assurance of future performance by the assignee of such contract or
28   lease is provided, whether or not there has been a default in such contract or lease.
Case:SMRH:4845-6814-3021.3
      19-52335 Doc# 15                         -18- 11/18/19 17:43:25
                              Filed: 11/18/19 Entered:                         Page 18 of
                                            74                                          Sale Motion
 1         Adequate assurance, among other things, may be provided by demonstrating the
 2 assignee’s financial health and resources and experience in the industry. Adequate
 3 assurance may also be shown when the assignee has expressed a willingness to devote
 4 sufficient resources to fund the business. In re Bygraph, Inc., 56 B.R. 596, 605-606
 5 (Bankr. S.D.N.Y. 1986).
 6         The Debtor believes that the Sale pursuant to the APA and the Bid Procedures, with
 7 the opportunity to submit better and higher offers, is in the best interests of creditors and
 8 the bankruptcy estate. Accordingly, the Debtor submits that together with approval of the
 9 Sale, assumption and assignment of the Assumed Contracts is within its sound business
10 judgment.
11         With respect to the Assumed Contracts, which will be listed on supplements to the
12 Motion, the Debtor submits that the Sale to the Purchaser provides adequate assurance of
13 future performance under the Assumed Contracts. The proposed assumption and
14 assignment of the Assumed Contracts is subject to all of the provisions of the contracts and
15 the Purchaser is in a position to continue the Debtor’s contractual relationships with the
16 non-debtor parties to the Assumed Contracts.
17         The Debtor will provide proposed amounts to cure defaults under Assumed
18 Contracts when listed and requests that such Cure Amount for each Assumed Contract, or
19 as otherwise ordered by the Court at the Sale Hearing, be established as the Cure Amount
20 for each Assumed Contract listed therein.
21         Pursuant to the procedures implemented in connection with the sale, any party
22 wishing to object to the assumption and the assignment of the Assumed Contracts to the
23 Purchaser, to adequate protection of future performance and/or to any Cure Amount may
24 file and serve such objection prior to the hearing on this Motion as set forth in these
25 procedures. The Debtor will serve a copy of this Motion and any supplement on the non-
26 debtor parties to the Assumed Contracts so they have an opportunity to review the relief
27 requested herein and to object to such relief if necessary.
28

Case:SMRH:4845-6814-3021.3
      19-52335 Doc# 15                         -19- 11/18/19 17:43:25
                              Filed: 11/18/19 Entered:                          Page 19 of
                                            74                                           Sale Motion
 1         At the Sale Hearing, the Court will consider any such objections. This procedure
 2 will provide the Court and other interested parties the opportunity to evaluate and, if
 3 necessary, challenge the ability of the Purchaser or the winning bidder to provide adequate
 4 assurance of future performance under the assumed liabilities, as required by Section
 5 365(b)(1)(C) of the Bankruptcy Code. The Debtor submits, therefore, that the Court
 6 should authorize the assumption and assignment by the Debtor of the Assumed Contracts,
 7 effective upon the closing of the Sale.
 8         The Debtor also requests that the provisions of Fed.R.Bankr.P. 6006(d) which
 9 would otherwise stay any order approving the assumption and assignment of executory
10 contracts as requested herein, be waived under the circumstances. Upon entry of any
11 Order authorizing the sale of the Purchased Assets, the Debtor will need to close and
12 implement the APA as soon as possible in order to minimize any interference to its
13 employees and the community. As such, the Debtor submits that cause exists for a waiver
14 of the 14-day stay imposed by Fed.R. Bankr. P. 6004(d) to the extent applicable.
15 V.      CONCLUSION
16         WHEREFORE, the Debtor respectfully requests that the Court enter an order
17 granting this Motion and such other and further relief as the Court deems just and proper.
18 Dated: November 18, 2019
19                                  SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
20
21                                  By                           /s/ Ori Katz
22                                                               ORI KATZ

23                                                     Proposed Attorneys for Debtor
                                                            Imperial Toy LLC
24
25
26
27
28

Case:SMRH:4845-6814-3021.3
      19-52335 Doc# 15                        -20- 11/18/19 17:43:25
                             Filed: 11/18/19 Entered:                           Page 20 of
                                           74                                          Sale Motion
 1                                       Schedule 1
 2 CIT Bank N.A.
     Amazon
 3 Summit
 4 Critical Point Partners
 5 Federal:
     IRS
 6
 7 California:
     California EDD
 8 California FTB
 9 California Department of Tax and Fee Administration
   County of Los Angeles
10 County of San Diego
11
   Arkansas:
12 Arkansas Department of Finance and Administration
   Benton County Collector and Assessor
13
14 Shippers:
   (A) Any other Shippers or warehousemen that may have liens
15 (B) Any importer that could assert a customs lien
16 (1) Mode Transportation;
17 (2) Express Service;
     (3) Landstar Global;
18 (4) Federal Express Corp.;
19 (5) XPO Logistics, Inc.;
     (6) McKinney Vehicle Service;
20   (7) Schneider National Inc.;
     (8) JB Hunt Transport;
21   (9) Atlas Transportation;
22   (10) CMI;
     (11) Gold Point Transport;
23   (12) CBT International, Inc.;
24   (13) Froco, S.DE FL DE CV;
     (14) TQL;
25   (15) Turbo Express;
     (16) CMI Transportation;
26   (17) ABF Freight Systems;
27   (18) Hollywood Delivery;
     (19) EMO Trans, Inc.;
28   (20) Southwest Assets;

Case:SMRH:4845-6814-3021.3
      19-52335 Doc# 15                        -21- 11/18/19 17:43:25
                             Filed: 11/18/19 Entered:                  Page 21 of
                                           74                                 Sale Motion
 1 (21) Premier Air Cargo;
     (22) Daylight Transport;
 2 (23) United Parcel Services;
 3 (24) Pierpass;
   (25) Alba Wheels Up International;
 4 (26) Expeditors International; and
   (27) Casas International Brokerage
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case:SMRH:4845-6814-3021.3
      19-52335 Doc# 15                           -22- 11/18/19 17:43:25
                                Filed: 11/18/19 Entered:                  Page 22 of
                                              74                                 Sale Motion
 1                                       EXHIBIT A
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case:SMRH:4845-6814-3021.3
      19-52335 Doc# 15                        -23- 11/18/19 17:43:25
                             Filed: 11/18/19 Entered:                  Page 23 of
                                           74                                 Sale Motion
                       ASSET PURCHASE AGREEMENT

                                     AMONG

                                   JA-RU, INC.

                                   (“Purchaser”)

                               IMPERIAL TOY LLC

                                     (“Seller”)

                                        and

                                  PETER TIGER

                                  (the “Member”)




                           Dated as of November 18, 2019




Case: 19-52335   Doc# 15   Filed: 11/18/19 Entered: 11/18/19 17:43:25   Page 24 of
                                         74
                                                         TABLE OF CONTENTS

ARTICLE I Definitions................................................................................................................................ 1
   1.1        Definitions..................................................................................................................................... 1
ARTICLE II Sale and Transfer of Assets.................................................................................................... 10
   2.1        Purchased Assets......................................................................................................................... 10
   2.2        Excluded Assets .......................................................................................................................... 11
   2.3        Assumption of Liabilities ............................................................................................................ 11
   2.4        Assumption and Assignment of Contracts and Leases................................................................ 13
ARTICLE III Purchase Price ...................................................................................................................... 15
   3.1        Aggregate Purchase Price............................................................................................................ 15
   3.2        Deposit ........................................................................................................................................ 15
   3.3        Payment of the Aggregate Purchase Price .................................................................................. 15
   3.4        Allocation of Purchase Price ....................................................................................................... 16
ARTICLE IV Closing. ............................................................................................................................... 16
   4.1        Closing ........................................................................................................................................ 16
   4.2        Closing Actions and Deliveries................................................................................................... 16
   4.3        Seller’s Closing Deliveries.......................................................................................................... 16
   4.4        Purchaser’s Closing Deliveries ................................................................................................... 18
ARTICLE V ................................................................................................................................................ 18
   5.1        Organization; Subsidiaries; Ownership; Predecessors ................................................................ 18
   5.2        Due Authorization; No Conflict.................................................................................................. 19
   5.3        Financial Statements ................................................................................................................... 19
   5.4        Title to Assets; Condition............................................................................................................ 20
   5.5        Inventory ..................................................................................................................................... 21
   5.6        Real Property............................................................................................................................... 21
   5.7        Taxes ........................................................................................................................................... 22
   5.8        Governmental Authorizations; Legal Requirements................................................................... 22
   5.9        Environmental Matters ............................................................................................................... 23
   5.10       Proceedings ................................................................................................................................. 23
   5.11       Employee Benefit Plans; Employees .......................................................................................... 24
   5.12       Reserved. .................................................................................................................................... 24
   5.13       Contracts ..................................................................................................................................... 25
   5.14        Brokers ....................................................................................................................................... 25
   5.15       Material Customers, Suppliers, Licensors and Licensees ........................................................... 25
   5.16       Intellectual Property .................................................................................................................... 25

                                                                               ii

Case: 19-52335                   Doc# 15             Filed: 11/18/19 Entered: 11/18/19 17:43:25                                              Page 25 of
                                                                   74
   5.17       Accounts Receivable ................................................................................................................... 26
   5.18       Transactions with Related Parties ............................................................................................... 26
   5.19       Reserved...................................................................................................................................... 26
   5.20       Disclosure.................................................................................................................................... 27
ARTICLE VI............................................................................................................................................... 27
   6.1        Organization and Good Standing ................................................................................................ 27
   6.2        Due Authorization; No Conflict.................................................................................................. 27
   6.3        No Brokers .................................................................................................................................. 28
   6.4        Proceedings ................................................................................................................................. 28
   6.5        Disclosure.................................................................................................................................... 28
ARTICLE VII ............................................................................................................................................. 28
   7.1        Purchaser’s Investigation ............................................................................................................ 28
   7.2        Consents of Third Parties ............................................................................................................ 29
   7.3        Bankruptcy Matters; Bidding Process......................................................................................... 29
   7.4        Operations of the Business Prior to the Closing.......................................................................... 31
   7.5        Notification of Certain Matters ................................................................................................... 32
   7.6        Acquisition Proposals.................................................................................................................. 32
   7.7        Required Efforts .......................................................................................................................... 32
   7.8        Employee Matters ....................................................................................................................... 33
   7.9        Adequate Assurances Regarding Assumed Contracts and Assumed Leases .............................. 34
   7.10       Further Assurances...................................................................................................................... 34
   7.11       Prorations; Tax Cooperation ....................................................................................................... 34
   7.12       Remittance of Accounts Receivable Proceeds ............................................................................ 34
   7.13       Customer Relations ..................................................................................................................... 35
   7.14       Books and Records...................................................................................................................... 35
ARTICLE VIII ............................................................................................................................................ 35
   8.1        Representations and Warranties .................................................................................................. 35
   8.2        Covenants and Agreements......................................................................................................... 36
   8.3        Compliance Certificate................................................................................................................ 36
   8.4        Absence of Litigation .................................................................................................................. 36
   8.5        Governmental Approvals ............................................................................................................ 36
   8.6        Current Assets ............................................................................................................................. 36
   8.7        Debtor-in-Possession Financing.................................................................................................. 36
   8.8        Material Consents........................................................................................................................ 36
   8.9        Deliveries .................................................................................................................................... 37
   8.10       No Material Adverse Change ..................................................................................................... 37


                                                                             iii

Case: 19-52335                   Doc# 15             Filed: 11/18/19 Entered: 11/18/19 17:43:25                                            Page 26 of
                                                                   74
   8.11       Due Diligence Review ................................................................................................................ 37
   8.12       Bankruptcy Court Proceedings.................................................................................................... 37
ARTICLE IX............................................................................................................................................... 37
   9.1        Representations and Warranties .................................................................................................. 37
   9.2        Covenants and Agreements......................................................................................................... 37
   9.3        Compliance Certificate................................................................................................................ 37
   9.4        Absence of Litigation .................................................................................................................. 37
   9.5        Governmental Approvals ............................................................................................................ 37
   9.6        Deliveries .................................................................................................................................... 38
ARTICLE X Termination ........................................................................................................................... 38
   10.1       Termination ................................................................................................................................. 38
   10.2       Notice of Termination; Effect of Termination.......................................................................... 39
ARTICLE XI............................................................................................................................................... 40
   11.1       Limitation of Liability for Purchaser........................................................................................... 40
   11.2       Limitation of Liability for Seller................................................................................................. 40
   11.3       Survival of Representations and Warranties ............................................................................... 40
   11.4       Acknowledgments by Purchaser ................................................................................................. 41
   11.5       Acknowledgment by Seller ....................................................................................................... 41
ARTICLE XII General Provisions.............................................................................................................. 41
   12.1       Expenses; Transfer Taxes............................................................................................................ 41
   12.2       Entire Agreement; No Third Party Beneficiaries; Amendment .................................................. 41
   12.3       Severability................................................................................................................................. 42
   12.4       Waiver ......................................................................................................................................... 42
   12.5       Public Announcements................................................................................................................ 42
   12.6       Successors and Assigns............................................................................................................... 42
   12.7       Notice .......................................................................................................................................... 42
   12.8       Section Headings; Counterparts; Facsimile Signature ................................................................ 44
   12.9       Governing Law............................................................................................................................ 44
   12.10          Jurisdiction.............................................................................................................................. 44
   12.11          Interpretation........................................................................................................................... 44




                                                                              iv

Case: 19-52335                   Doc# 15             Filed: 11/18/19 Entered: 11/18/19 17:43:25                                              Page 27 of
                                                                   74
                              ASSET PURCHASE AGREEMENT

      THIS ASSET PURCHASE AGREEMENT is made and entered into this 18th day of
November, 2019, among JA-RU, INC., a Florida corporation (“Purchaser”), IMPERIAL TOY
LLC, a California limited liability company (“Seller”), and PETER TIGER (the “Member”).

       Preliminary Statement. Seller is engaged in the business of the manufacture and sale of
bubble and other novelty toys (the “Business”). Seller will commence a bankruptcy case (the
“Bankruptcy Case”) by filing a voluntary petition for relief under Chapter 11 of Title 11 of the
United States Code, 11 U.S.C. Sections 101 et seq. (the “Bankruptcy Code” and, the date on
which the petition is filed, the “Petition Date”) in the United States Bankruptcy Court for the
Northern District of California, San Jose Division (the “Bankruptcy Court”), and shall continue
to operate the Business and to maintain possession of its property as a debtor and debtor in
possession. Seller desires to sell, or cause to be sold, the Purchased Assets and Purchaser
desires to purchase the Purchased Assets and not assume any liabilities (except for assigned
contracts and leases to the limited extent provided herein) upon the terms and subject to the
conditions set forth herein and pursuant to Sections 105, 363 and 365 of the Bankruptcy Code.

       NOW, THEREFORE, in consideration of the premises and of the mutual covenants
hereinafter set forth, the parties hereby agree as follows:

                                            ARTICLE I
                                            Definitions.

      1.1    Definitions. All capitalized terms not otherwise defined elsewhere in this
Agreement shall have the meanings ascribed to such terms in this Section 1.1.

       “Acquisition Proposal” means any inquiry, proposal or offer from any Person (other than
Purchaser) in writing relating to any Alternative Transaction.

       “Actual Landed Cost” means the total cost (utilizing the “first-in-first-out” method of
accounting) of the inventory of Seller (net of royalty fees with respect to the product) as set forth
on the invoice from the agent plus freight, brokerage fee, broker’s fees and duty, but shall not
include capitalized costs.

        “Affiliate” means, with respect to a specified Person, a Person that directly, or indirectly
through one or more intermediaries, controls, is controlled by or is under common control with,
the specified Person. For purposes of this definition, the term “control” (including the terms
“controlling,” “controlled by” and “under common control with”) means (a) the possession,
directly or indirectly, of the power to vote 50% or more of the securities or other equity interests
of a Person having ordinary voting power, (b) the possession, directly or indirectly, of the power
to direct or cause the direction of the management policies of a Person, by contract or otherwise,
or (c) being a director, officer, executor, trustee or fiduciary (or their equivalents) of a Person. In
addition to the foregoing, if the specified Person is an individual, the term “Affiliate” also
includes (x) the individual’s spouse, (y) the members of the immediate family (including parents,
siblings and children) of the individual or of the individual’s spouse and (z) any corporation,



Case: 19-52335        Doc# 15     Filed: 11/18/19 Entered: 11/18/19 17:43:25             Page 28 of
                                                74
limited liability company, general or limited partnership, trust, association or other business or
investment entity that directly or indirectly, through one or more intermediaries controls, is
controlled by or is under common control with any of the foregoing individuals.

       “Aggregate Purchase Price” has the meaning set forth in Section 3.1 below.

       “Allocation Schedule” has the meaning set forth in Section 3.4 below.

        “Alternative Transaction” means any of the following transactions with or by a Person
resulting in the sale of the Business: (a) the direct or indirect acquisition (whether in a single
transaction or a series of related transactions) of a substantial portion of the assets of Seller, (b)
the direct or indirect acquisition (whether in a single transaction or a series of related
transactions) of any equity securities of Seller, or (c) the merger, consolidation, share
exchange, business combination, recapitalization, liquidation, dissolution or similar transaction
involving Seller, in each case, other than the Transaction.

       “Approval” means any authorization, approval, consent, or ratification or any extension,
modification, amendment or waiver of any of the foregoing.

       “Assumed Contracts” has the meaning set forth in Section 2.1(e) below.

       “Assumed Leases” has the meaning set forth in Section 2.1(f) below.

       “Assumed Liabilities” has the meaning set forth in Section 2.3(a) below.

       “Assumption Agreement” has the meaning set forth in Section 4.3(c) below.

       “Assumption Date” means the date as of which an Assumed Contract or Assumed Lease
is assumed by Seller in the Bankruptcy Case and assigned to Purchaser pursuant to an Order of
the Bankruptcy Court (which may be the Sale Order), in accordance with the terms of this
Agreement.

       “Auction” means the auction conducted by Seller pursuant to the Sale Procedures Order.

       “Bankruptcy Case” has the meaning set forth in the Preliminary Statement above.

       “Bankruptcy Code” has the meaning set forth in the Preliminary Statement above.

       “Bankruptcy Court” has the meaning set forth in the Preliminary Statement above.

       “Bill of Sale” has the meaning set forth in Section 4.3(d) below.

       “Break Up Fee” has the meaning set forth in Section 7.3(c)(i) below.

       “Business” has the meaning set forth in the Preliminary Statement above.

       “Business Day” means a day other than a Saturday, Sunday or day on which commercial
banks are authorized or required to be closed in the State of California.


                                                  2

Case: 19-52335       Doc# 15      Filed: 11/18/19 Entered: 11/18/19 17:43:25             Page 29 of
                                                74
       “Charges” has the meaning set forth in Section 7.11(a) below.

       “Claim” has the meaning set forth in Section 101(5) of the Bankruptcy Code.

       “Closing” means the consummation of the transactions contemplated herein in
accordance with Article IV.

       “Closing Date” means the date on which the Closing occurs.

       “Closing Date Deadline” has the meaning set forth in Section 10.1(i) below.

       “Code” means the Internal Revenue Code of 1986, as amended.

       “Company Plans” means all Employee Plans as to which Seller or Imperial Toy Mexico
sponsors, maintains, contributes or is obligated to contribute, or under which Seller or Imperial
Toy Mexico has or may have any Liability.

        “Company Records” means all (i) books and records of Seller, but not including those
related to Imperial Toy Mexico, Idea King, IEI or Kortoy, to the limited extent that Seller is
required by Legal Requirements to retain them; (ii) minute books, membership interest records
and corporate seals; and (iii) confidential documents relating to proposals to acquire the Business
made by Persons other than Purchaser.

       “Contract” means any contract, agreement, deed, mortgage, lease, license, commitment,
understanding, franchise, warranty, note, bond, option, warrant, right or other instrument or
consensual obligation that is binding upon or pertains to any material assets of a Person.

       “Contract Designation Date” has the meaning set forth in Section 2.4(a) below.

       “Copyrights” has the meaning set forth in Section 5.16(a) below.

       “Cure Amounts” has the meaning set forth in Section 2.3(a) below.

        “Debt” means, with respect to any Person at any date, all indebtedness of such Person
and its Subsidiaries, including all: (a) obligations for borrowed money, including notes, loans,
lines of credit, bonds, debentures, obligations in respect of letters of credit and bankers’
acceptances issued for the account of such Person and its Subsidiaries and all associated
Liabilities, (b) outstanding indebtedness with respect to equipment leases (capitalized or
otherwise), (c) the maximum Liability under any payment obligations (whether or not
contingent) with respect to acquisitions of assets or businesses in whatever form, (d) obligations
with respect to the factoring and discounting of accounts receivable, (e) obligations arising from
cash/book overdrafts or negative cash balances, (f) Tax Liabilities, (g) Liabilities secured by an
Encumbrance on any property owned by such Person or its Subsidiary, (h) guarantees, (i)
Liabilities for the deferred purchase price of property or services (including accounts payable
and liabilities created or arising under any conditional sale or other title retention agreement
with respect to any such property), (j) Liabilities relating to unfunded, vested benefits under any
Employee Plan, and (k) accrued interest, prepayment premiums and penalties related to any of
the foregoing.

                                                3

Case: 19-52335       Doc# 15     Filed: 11/18/19 Entered: 11/18/19 17:43:25           Page 30 of
                                               74
       “Deposit” has the meaning set forth in Section 3.2 below.

       “Deposit Escrow Agent” has the meaning set forth in Section 3.2 below.

       “Deposit Escrow Agreement” has the meaning set forth in Section 3.2 below.

       “Designated Contracts” has the meaning set forth in Section 2.4(a) below.

       “DIP Loan” has the meaning set forth in Section 7.3(b) below.

       “Disclosure Schedule” means the Disclosure Schedules of Seller attached hereto.

       “Employee Claims” has the meaning set forth in Section 7.8(a) below.

        “Employee Plan” means any plan, program, agreement, policy or arrangement, whether
or not reduced to writing, and whether covering a single individual or a group of individuals, that
is (a) a welfare plan within the meaning of Section 3(1) of ERISA or similar foreign, state or
local Legal Requirement, (b) a pension benefit plan within the meaning of Section 3(2) of ERISA
or similar foreign, state or local Legal Requirement, (c) a stock bonus, stock purchase, stock
option, restricted stock, stock appreciation right, profit sharing or similar equity-based plan or
agreement, or (d) any other deferred-compensation, retirement, severance, retention, change-in-
control, leave, vacation, welfare-benefit, bonus, incentive or material fringe-benefit plan,
program, agreement or arrangement maintained for the benefit of any officers, directors,
employees or consultants of the Business.

        “Encumbrance” means any lien, license to a third party, option, warrant, pledge, security
interest, Claim, mortgage, right of way, easement, encroachment, profit, servitude, community
property interest, equitable interest, right of first offer or first refusal, buy/sell agreement and/or
any other material restriction or covenant with respect to, or material condition governing the
use, voting (in the case of any security or equity interest), transfer, receipt of income or exercise
of, any other material attribute of ownership.

       “Environmental Laws” means any Legal Requirement relating to the environment,
natural resources, pollutants, contaminants, wastes, chemicals or public health and safety,
including any Legal Requirement pertaining to (a) treatment, storage, disposal, generation and
transportation of toxic or hazardous substances or solid or hazardous waste, (b) air, water and
noise pollution, (c) groundwater and soil contamination, (d) the release or threatened release into
the environment of toxic or hazardous substances or solid or hazardous waste, including
emissions, discharges, injections, spills, escapes or dumping of pollutants, contaminants or
chemicals, (e) manufacture, processing, use, distribution, treatment, storage, disposal,
transportation or handling of pollutants, contaminants, chemicals or industrial, toxic or hazardous
substances or oil or petroleum products or solid or hazardous waste, (f) underground and other
storage tanks or vessels, abandoned, disposed or discarded barrels, containers and other closed
receptacles, (g) public health and safety and (h) the protection of wild life, marine sanctuaries
and wetlands, including all endangered and threatened species, including the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. § 9601 et seq., the
Hazardous Substances Transportation Act, 49 U.S.C. § 5101 et seq., the Resource Conservation
and Recovery Act, 42 U.S.C. § 6901 et seq., the Clean Water Act, 33 U.S.C. § 1251 et seq., the

                                                  4

Case: 19-52335        Doc# 15     Filed: 11/18/19 Entered: 11/18/19 17:43:25             Page 31 of
                                                74
Clean Air Act, 42 U.S.C. § 7401 et seq., the Toxic Substances Control Act, 15 U.S.C. § 2601 et
seq., and the Oil Pollution Act of 1990, 33 U.S.C. § 2701 et seq., and the regulations
promulgated pursuant thereto, and all analogous state and local statutes and laws.

      “ERISA” means the federal Employee Retirement Income Security Act of 1974, as
amended.

       “Essential Vendors” means vendors, licensors, customers or trade partners of Seller that
(a) Purchaser believes, in good faith, will be significant vendors, licensors, customers or trade
partners of Purchaser and (b) Purchaser designates in a writing delivered to Seller on or before
the Closing Date.

       “Excluded Assets” has the meaning set forth in Section 2.2 below.

       “Excluded Contracts” has the meaning set forth in Section 2.2 below.

       “Excluded Leases” has the meaning set forth in Section 2.2 below.

       “Excluded Liabilities” has the meaning set forth in Section 2.3(b) below.

        “Existing Leases” means the Contracts of Seller under which Seller leases or subleases,
as the case may be, the Leased Premises.

        “Final Order” means an order or an action taken or Governmental Order issued by the
applicable Governmental Authority as to which: (a) no request for stay of the order, action or
Governmental Order is pending, no such stay is in effect, and, if any deadline for filing any such
request is designated by statute or regulation, it is passed, including any extensions thereof; (b)
no petition for rehearing or reconsideration of the order, action or Governmental Order, or protest
of any kind, is pending and the time for filing any such petition or protest is passed; (c) the
Governmental Authority does not have the action or Governmental Order under reconsideration
or review on its own motion and the time for such reconsideration or review has passed; and (d)
the order, action or Governmental Order is not then under judicial review, there is no notice of
appeal or other application for judicial review pending, and the deadline for filing such notice of
appeal or other application for judicial review has passed, including any extensions thereof.

       “Financial Statements” has the meaning set forth in Section 5.3(a) below.

        “Governmental Authority” means any foreign, United States federal, state or local
government, or political subdivision thereof, or any authority, agency or commission entitled to
exercise any administrative, executive, judicial, legislative, police, regulatory or taxing authority
or power, any court or tribunal (or any department, bureau or division thereof), or any arbitrator
or arbitral body.

        “Governmental Authorization” means any consent, license, registration or permit issued
or otherwise made available by or under the authority of a Governmental Authority.




                                                 5

Case: 19-52335       Doc# 15      Filed: 11/18/19 Entered: 11/18/19 17:43:25            Page 32 of
                                                74
        “Governmental Order” means any order, writ, judgment, injunction, decree, stipulation,
ruling, determination or award entered, issued, made or rendered by any Governmental
Authority.

         “Hazardous Materials” means any (a) petroleum or petroleum products, radioactive
materials, asbestos in any form that is or could become friable, urea formaldehyde foam
insulation, mold dielectric fluid containing levels of polychlorinated biphenyls, (b) chemicals,
materials or substances defined as or included in the definition of “hazardous substances,”
“hazardous waste,” “hazardous materials,” “extremely hazardous substances,” “restricted
hazardous waste,” “toxic substances,” “toxic pollutants,” “contaminants” or “pollutants,” or
words of similar import, under any applicable Environmental Law, and (c) other material,
substance or waste that is limited or regulated by any Governmental Authority or, even if not so
limited or regulated, could pose a hazard to the health or safety of the occupants of the Leased
Premises or adjacent properties or any property or facility formerly owned, leased or used by the
Seller.

       “Hired Employees” has the meaning set forth in Section 7.8(b) below.

       “Idea King” mean Idea King Enterprises, Limited, a Hong Kong company.

       “IEI” means Imperial Entertainment International Limited, a Hong Kong company.

       “Imperial Toy Mexico” means Imperial Toy de Mexico, S. de R.L., a Mexico company.

       “Intellectual Property Rights” has the meaning set forth in Section 5.16(a) below.

       “IT Assets” means computers, computer software, code, websites, applications,
databases, networks, hardware, firmware, middleware, servers, workstations, routers, hubs,
switches, data communications lines, and all other information technology related equipment.

       “Kortoy” means Kortoy, a California corporation.

      “Knowledge of Seller”, “Seller’s Knowledge” or any similar term means the actual
knowledge and belief any one or more of the Knowledge Parties.

       “Knowledge Parties” means Peter Tiger, the Chief Executive Officer of Seller, Stefanie
Tiger, Jason Tiger, and all of the individuals who on November 15, 2019, were officers,
Directors or Managers of Seller.

       “Lease Assignment” has the meaning set forth in Section 4.3(b) below.

       “Leased Premises” means the real property leased by Seller in connection with the
Business.

        “Legal Requirement” means any Mexico, Canada or other foreign, federal, state or local
law, statute, ordinance, common law ruling or regulation, or any Governmental Order, or any
license, franchise, permit or similar right granted under any of the foregoing, or any similar
provision having the force or effect of law.

                                                6

Case: 19-52335      Doc# 15     Filed: 11/18/19 Entered: 11/18/19 17:43:25           Page 33 of
                                              74
       “Liability” means any liability or obligation of or Claim against a Person, whether known
or unknown, asserted or unasserted, determined, determinable or otherwise, absolute or
contingent, accrued or unaccrued, liquidated or unliquidated and due or to become due.

        “Material Adverse Change” means a Material Adverse Effect shall have occurred since
the date of this Agreement with respect to the Purchased Assets, the Business (including events
affecting Affiliates of Seller that impact the Business), the assets of Imperial Toy Mexico, the
financial prospects of Seller and its successors, Seller’s or Imperial Toy Mexico’s relations with
its customers, suppliers, licensors or licensees, or the prospects of these relationships continuing
undiminished after the Closing with Purchaser.

       “Material Adverse Effect” means an effect caused by a change in the condition (financial
or otherwise), properties, assets, liabilities, rights, obligations, operations, business or prospects,
which effect, individually or in the aggregate, is materially adverse to the relevant condition,
properties, assets, liabilities, rights, obligations, operations, business or prospects, as applicable.

       “Material Consents” has the meaning set forth in Section 7.2(a) below.

       “Member” means Peter Tiger.

       “Monthly Financial Statements” has the meaning set forth in Section 5.3(a) below.

       “Nonassignable Contract” has the meaning set forth in Section 2.4(e) below.

       “Notification” has the meaning set forth in Section 2.4(b) below.

        “Order” means any order, injunction, judgment, decree, ruling, writ, assessment or
arbitration award of a Governmental Authority, including an order of the Bankruptcy Court.

       “Ordinary Course of Business” means an action taken by a Person in the ordinary course
of such Person’s business that is consistent with the past customs and practices in frequency and
amount of such Person and, with respect to Seller subsequent to the commencement of the
Bankruptcy Case, means continuing operations of the Business in a manner that is consistent
with past customs and practices and in accordance with the covenants and requirements
contained in the DIP Loan documents; provided that Seller shall be deemed to be acting in the
Ordinary Course of Business with respect to any action or omission (x) pursuant to this
Agreement, (y) with the consent of Purchaser or (z) by an Order.

       “Organizational Documents” means the certificate or articles of incorporation or
organization, certificate of limited partnership and any joint venture, limited liability company,
operating, voting or partnership agreement, by-laws, or similar documents, instruments or
agreements relating to the organization or governance of a Person, in each case, as amended or
supplemented.

       “Patent Rights” has the meaning set forth in Section 5.16(a) below.

       “Permit” means any Approval, bond, certificate of authority, accreditation, qualification,
provider number, license, franchise, permit, order, registration, variance, right, privilege,

                                                  7

Case: 19-52335        Doc# 15     Filed: 11/18/19 Entered: 11/18/19 17:43:25             Page 34 of
                                                74
certificate or other similar authorization issued by, or otherwise granted by, any Governmental
Authority to which or by which a Person is subject or bound or to which or by which any
property, business, operation or right of such Person is subject or bound.

      “Person” means any individual or corporation, association, partnership, limited liability
company, joint venture, joint stock or other company, business trust, trust, organization,
Governmental Authority or other entity of any kind.

       “Petition Date” has the meaning set forth in the Preliminary Statement above.

       “Postpetition Contract” has the meaning set forth in Section 2.4(c) below.

       “Pre-Closing Activities” has the meaning set forth in Section 7.1(b) below.

        “Proceeding” means any litigation, action, suit, mediation, arbitration, assessment,
investigation, hearing, grievance or similar proceeding (in each case, whether civil, criminal,
administrative, investigative or informal) commenced, conducted, heard, pending by or before
any Governmental Authority, arbitrator or mediator.

       “Purchased Assets” has the meaning set forth in Section 2.1 below.

       “Purchaser” means Ja-Ru, Inc., a Florida corporation, or its assignee.

       “Sale Hearing” has the meaning set forth in Section 7.3(c)(x) below.

       “Sale Motion” has the meaning set forth in Section 7.3(b)(i) below.

       “Sale Order” has the meaning set forth in Section 7.3(b)(ii)(B) below.

       “Sale Procedures Motion” has the meaning set forth in Section 7.3(b)(i) below.

       “Sale Procedures Order” has the meaning set forth in Section 7.3(b)(ii)(A) below.

         “Saleable” means inventory that has been subjected to, and passed testing by, a CPSC
accredited testing company within the twelve (12) month period prior to the Closing Date and
that Purchaser reasonably believes it can sell in the Ordinary Course of Business within the
twelve (12) month period after the Closing Date. Testing shall include ASTM F963-17 testing,
flammability tests 16 CFR 1500.3(c)(6)(vi), and other testing required by CPSIA, EPA, FDA or
other Legal Requirements for selling the items in the United States. Perishable inventory, which
shall mean battery operated or merchandise that contains liquids, glows, compounds or paints,
shall not be “Saleable” unless via a random sample testing of six random cartons there is a failure
rate of less than 10%. Inventory not in full master cartons is not “Saleable”. Inventory for which
there is any patent, copyright or license infringement claim shall not be deemed “Saleable”.
Inventory shall not be deemed “saleable” if it is not dry, clean and shippable. Inventory that
Purchaser does not have the right to sell or that is not reasonably likely to be sold before the
expiration of the applicable license and sell-off period is not “Saleable”. Inventory shall not be
Saleable if it is older than twenty-four (24) months. Raw materials and work-in-process shall be


                                                8

Case: 19-52335       Doc# 15     Filed: 11/18/19 Entered: 11/18/19 17:43:25            Page 35 of
                                               74
“Saleable” only to the extent that it can be incorporated into current and Saleable finished goods
within twelve (12) months after the Closing Date.

         “Seller” means Imperial Toy LLC, a California limited liability company.

        “Subsidiary” means any corporation, partnership, joint venture, limited liability company,
trust or other legal entity of which a Person owns, directly or indirectly, ten percent (10%) or
more of the stock or other equity interests in such entity, or of which such Person is a general
partner, manager or managing member.

        “Tax” or “Taxes” means any (a) federal, state, local, or foreign income, gross receipts,
license, payroll, employment, excise, severance, tariff, stamp, occupation, premium, windfall
profits, environmental (including taxes under Code §59A), customs duties, capital stock,
franchise, profits, withholding, social security (or similar, including FICA), unemployment,
disability, real property, personal property, sales, use, transfer, registration, value added,
alternative or add-on minimum, estimated, or other tax of any kind, whether direct or indirect
and whether imposed by way of a withholding or a deduction for or on an account of tax, or any
charge of any kind in the nature of (or similar to) taxes whatsoever, however denominated or
computed, including any interest, penalty, or addition thereto, whether disputed or not and (b)
Liability for the payment of any amounts of the type described in clause (a) of this definition as
a result of being a member of an affiliated, consolidated, combined or unitary group for any
period, as a result of any tax sharing or tax allocation agreement, arrangement or understanding,
or as a result of being liable as a transferee or successor, by contract or from any express or
implied obligation to indemnify or otherwise assume or succeed to the Liability of another
Person.

        “Tax Return” means any return, declaration, report, claim for refund or information
return or statement relating to Taxes, including any schedule or attachment thereto, and including
any amendment thereof.

         “Trademarks” has the meaning set forth in Section 5.16(a) below.

         “Trade Secrets” has the meaning set forth in Section 5.16(a) below.

         “Transaction” means, collectively, the transactions contemplated by this Agreement.

      “Transaction Documents” means this Agreement, the Deposit Escrow Agreement, the
Assumption Agreement, the Lease Assignment, the Bill of Sale and all other written agreements,
documents and certificates contemplated by any of the foregoing documents.

         “Transfer Taxes” has the meaning set forth in Section 12.1 below.

         “Undisclosed Contract” has the meaning set forth in Section 2.4(b) below.

         “Undisclosed Contract Assignment Order” has the meaning set forth in Section 2.4(b)
below.

         “Winning Bid” has the meaning set forth in Section 7.3(c)(v) below.

                                                 9

Case: 19-52335        Doc# 15     Filed: 11/18/19 Entered: 11/18/19 17:43:25         Page 36 of
                                                74
                                         ARTICLE II
                                  Sale and Transfer of Assets.

        2.1    Purchased Assets. Upon the terms and subject to the conditions of this Agreement,
at the Closing (and on the applicable Assumption Date with respect to the Purchased Assets
consisting of rights under any Assumed Contract or Assumed Lease assumed by Seller and
assigned to Purchaser after the Closing Date as provided herein), Seller shall, and the Member
shall cause Seller to, transfer, assign, convey and deliver to Purchaser, and Purchaser shall
purchase, free and clear of all Encumbrances, all of the assets of Seller, other than the Excluded
Assets, as the same shall exist on the Closing Date (collectively referred to herein as the
“Purchased Assets”), including all right, title and interest of Seller in, to and under all of its:

               (a)     accounts receivable;

              (b)     personal property (other than inventory and supplies) owned by Seller,
including equipment, accessories, machinery, apparatus, furniture, fixtures, motor vehicles,
molds (including molds used by Affiliates of Seller in the conduct of the Business, Imperial Toy
Mexico’s, Idea King’s and IEI’s business), computer hardware, show booths, and office
equipment, including those items identified on Schedule 2.1(b) attached hereto;

               (c)   inventory and supplies maintained by Seller, including raw materials,
goods consigned to vendors or subcontractors, works in process, finished goods, spare parts,
goods in transit, products under research and development, demonstration equipment and
inventory on consignment, including such inventory and supplies listed on Schedule 2.1(c)
attached hereto;

               (d)     to the extent assignable under applicable Legal Requirements, Permits
necessary for or incident to the operation of the Business, including those listed on Schedule
2.1(d) attached hereto;

               (e)    rights under any Contracts that Purchaser elects to purchase and assume
and have Seller assign to Purchaser as Designated Contracts (the “Assumed Contracts”);

             (f)     rights under any Existing Leases that Purchaser elects to purchase and
assume and have Seller assign to Purchaser as Designated Contracts (the “Assumed Leases”);

                (g)     intangible rights and property associated with the Business, including
Seller’s Intellectual Property Rights (including, specifically, all trade names and marks related to
the Business), computer software licenses, software programs, telephone and telecopy listings,
websites and domain names, going concern value and goodwill;

              (h)     books and records relating to Seller, Imperial Toy Mexico, Idea King, IEI,
and Kortoy, including customer lists, vendor contracts and general ledgers;

                (i)     past and pending documents of sales and service information, customer
lists, payor and supplier lists, artwork files (including the artwork files used in connection with
Imperial Toy Mexico’s, Idea King’s and IEI’s business), general ledgers and other accounting
records related to the Purchased Assets, inventory cost records, machinery and equipment records,

                                                10

Case: 19-52335       Doc# 15     Filed: 11/18/19 Entered: 11/18/19 17:43:25            Page 37 of
                                               74
mailing lists, sales and purchasing materials, employee policy manuals, quality control records
and procedures, product testing data and reports (including those used in Imperial Toy Mexico’s,
Idea King’s and IEI’s business), books of account, customer records, computer records,
employment and personnel records, quotations, purchase orders, correspondence, sales,
brochures, advertising materials, samples and display materials of Seller and its Affiliates, to the
extent the foregoing are in the possession of Seller;

               (j)    claims against third parties relating to the Purchased Assets, whether
choate or inchoate, known or unknown, or contingent or non-contingent;

              (k)     rights relating to deposits and prepaid expenses relating to the Purchased
Assets or the Business, including those listed on Schedule 2.1(j), but excluding deposits and
prepaid expenses relating to Excluded Contracts and Excluded Leases;

               (l)     IT Assets;

               (m)     warranties (express and implied) with respect to any Purchased Asset; and

              (n)     Seller’s Claims and causes of action, including claims for relief arising
under Chapter 5 of the Bankruptcy Code, against Essential Vendors and Hired Employees; and

                (o)     the membership interests of Kortoy and of Imperial Toy Mexico (or, at the
option of Purchaser, Purchaser may require Seller to cause Imperial Toy Mexico to sell its assets
(without liabilities) to Purchaser in lieu of transferring to Purchaser the Imperial Toy Mexico
membership interest).
        2.2     Excluded Assets. Notwithstanding the provisions of Section 2.1, the Purchased
Assets shall not include any of the right, title or interest of Seller in, to and under the following
(herein referred to as the “Excluded Assets”): (a) the Company Records; (b) Contracts not
assumed by Purchaser (the “Excluded Contracts”) and any deposits and prepaid expenses subject
to setoff or recoupment thereunder; (c) Existing Leases that are not Assumed Leases (the
“Excluded Leases”) and any deposits and prepaid expenses subject to setoff or recoupment
thereunder; (d) rights under this Agreement and the Transaction Documents; (e) the Company
Plans; (f) rights under any director and officer insurance policies; (g) the membership interest in
Idea King and its Subsidiary, IEI; (h) the assets listed on Schedule 2.2 attached hereto; and (i)
any assets that are currently listed as “Purchased Assets” that Purchaser, prior to Closing, elects
by notice to Seller to re-designate as “Excluded Assets”.
       2.3     Assumption of Liabilities.

                (a)    Subject to the terms and conditions of this Agreement, at the Closing (and
with respect to Assumed Liabilities under any Assumed Contract or Assumed Lease assumed by
Seller and assigned to Purchaser after the Closing Date as provided herein at the applicable
Assumption Date), Purchaser shall assume and agree to perform (i) the Liabilities of Seller under
the Assumed Contracts solely to the extent arising after the Assumption Date and excluding any
Liability arising out of or relating to a breach, violation, default or failure to perform by Seller
that occurred prior to the Assumption Date, except that Purchaser shall assume any amounts
under the Assumed Contracts to cure prepetition defaults (hereunder, “Cure Amounts”) and (ii)

                                                 11

Case: 19-52335       Doc# 15        Filed: 11/18/19 Entered: 11/18/19 17:43:25          Page 38 of
                                                  74
the Liabilities of Seller under the Assumed Leases solely to the extent arising after the
Assumption Date and excluding any Liability arising out of or relating to a breach, violation,
default or failure to perform by Seller that occurred prior to the Assumption Date, except that
Purchaser shall assume any fees and costs under the Assumed Leases with respect to change of
control or cure of default (collectively, the “Assumed Liabilities”). For the avoidance of doubt,
Seller shall remain responsible for keeping current all post-petition obligations arising under
Assumed Contracts and Assumed Leases (but shall not be responsible for paying Cure Amounts
on prepetition defaults).

                (b)     Except as expressly stated in Section 2.3(a), Purchaser shall not and does
not assume, nor shall it agree to pay, perform or discharge, any Liability of Seller or any
Affiliate of Seller, whether or not arising from or relating to the conduct of the Business (the
“Excluded Liabilities”). Without limiting the generality of the prior sentence, Excluded
Liabilities shall include any:

                      (i)     Liability of Seller for Taxes (whether federal, state, local or
       foreign), including Taxes incurred in respect of or measured by (1) the sales of goods or
       services by Seller, (2) the wages or other compensation paid by Seller to its employees
       and other service providers, (3) the value of Seller’s property (tangible and intangible
       personal as well as real property), (4) the income of Seller, and (5) any gain or income
       from the sale of the Purchased Assets and other transactions contemplated hereby;

                     (ii)   Liability of Seller or its Affiliates for performance under this
       Agreement or any of the agreements contemplated hereby;

                     (iii) Liability under any Assumed Contract or Assumed Lease, other
       than the Cure Amounts, arising prior to the Assumption Date or relating to or resulting
       from any breach, violation, default or failure to perform by Seller that occurred prior to
       the Assumption Date;

                       (iv)   Liability relating to (A) events or conditions occurring or existing in
       connection with, or arising out of, the Business as operated prior to the Closing Date, or
       (B) the ownership, possession, use, operation or sale or other disposition prior to the
       Closing Date of any Purchased Assets (or any other assets, properties, rights or interests
       associated, at any time prior to the Closing Date, with the Business);

                      (v)     Liability relating to any Debt of Seller or its Affiliates;

                      (vi)    Liability of Seller with respect to any Proceeding;

                      (vii)   Liability for any accounts payable or other accruals;

                      (viii) Liability relating to the Excluded Assets;

                       (ix)   Liability relating to or arising out of any Company Plan, including
       all Liabilities for or arising from any “COBRA” health care continuation coverage
       required to be provided under Section 4980B of the Code and Sections 601-608 of
       ERISA to employees, former employees and any other COBRA qualified beneficiaries of

                                                 12

Case: 19-52335      Doc# 15      Filed: 11/18/19 Entered: 11/18/19 17:43:25                 Page 39 of
                                               74
       Seller, including those who incur a COBRA qualifying event in connection with the
       transactions contemplated by this Agreement;

                       (x)     Liability relating to Employee Claims;

                      (xi)   Liability relating to severance, termination, change of control or
       other similar payment obligations of Seller (whether arising prior to or after the Closing);

                       (xii) Liability (A) arising under Environmental Laws attributable to or
       incurred as a result of any acts, omissions or conditions first occurring or in existence as
       of or prior to the Closing Date, including Liability with respect to the release, handling,
       discharge, treatment, storage, generation, disposal, or presence of Hazardous Materials,
       (B) from claims relating to employee health and safety prior to the Closing, including
       claims for injury, sickness, disease or death of any Person or (C) compliance with any
       Legal Requirement relating to any of the foregoing; and

                       (xiii) other Liability of Seller or its Affiliates that is not an Assumed
       Liability.
       2.4     Assumption and Assignment of Contracts and Leases.

                (a)    Section 5.13(a) of the Disclosure Schedule lists all Contracts of Seller, and
Section 5.6(b) of the Disclosure Schedule lists all Existing Leases of Seller, that Purchaser may
elect to assume and have Seller assign to Purchaser at Closing. On or before December 23, 2019
(the “Contract Designation Date”), Purchaser shall designate in writing the Contracts and Existing
Leases it chooses to purchase and assume and have Seller assign to Purchaser (the “Designated
Contracts”). The Designated Contracts shall be identified by (i) the name and date of the
Designated Contract and (ii) the other party to the Designated Contract, all included on any
designation of Designated Contracts and Seller shall include this information and the address of
each other party for notice purposes on an exhibit attached to either the motion filed in connection
with the Sale Order, a motion for authority to assume and assign such Designated Contract or a
notice filed pursuant to the Sale Procedures Order. Such exhibit shall also (A) set forth the
amounts necessary to cure any defaults under each of the Designated Contracts as determined by
Seller based on Seller’s books and records or as otherwise determined by the Bankruptcy Court
and (B) delineate a procedure for transferring to Purchaser the rights to any security deposits with
the other party to any Designated Contract. At the Closing, all Designated Contracts shall become
Assumed Contracts or Assumed Leases, as the case may be, for purposes of this Agreement.

                (b)    If, at any time after the date hereof through the Contract Designation
Date, Seller is or becomes aware that it is a party to any Contract related to the Business that is
not an Excluded Asset and is not disclosed in Section 5.13(a) or Section 5.6(b) of the Disclosure
Schedule (each, an “Undisclosed Contract”), Seller shall promptly notify Purchaser in writing
(the “Notification”) of such Undisclosed Contract. For a period of twenty (20) Business Days
after the date of Purchaser’s receipt of the Notification, Purchaser shall have the right in its sole
discretion to require Seller to file one or more motions with the Bankruptcy Court (which
motions shall be in form and substance reasonably satisfactory to Purchaser) seeking the entry
of an order (the “Undisclosed Contract Assignment Order”), pursuant to Sections 363 and 365
of the Bankruptcy Code, to assign, transfer, convey and deliver to Purchaser or one or more of

                                                 13

Case: 19-52335       Doc# 15      Filed: 11/18/19 Entered: 11/18/19 17:43:25            Page 40 of
                                                74
its designated Affiliates such Undisclosed Contract as if it had been disclosed in Section 5.13(a)
or Section 5.6(b) of the Disclosure Schedule, or to otherwise transfer the benefits of such
Undisclosed Contract to Purchaser or one or more of its designated Affiliates without any
additional consideration. In the event that Purchaser notifies Seller of Purchaser’s desire to
assume any Undisclosed Contract, Seller shall, promptly after receiving such notification, file
with the Bankruptcy Court the motions seeking the entry of the Undisclosed Contract
Assignment Order. In addition, Seller shall (i) use commercially reasonable efforts to cause the
Undisclosed Contract Assignment Order to become a Final Order and (ii) not take any action
that would reasonably be expected to delay, prevent or impede the entry of, or result in the
revocation, modification or amendment of, the Undisclosed Contract Assignment Order. Any
Undisclosed Contract that Purchaser elects to assume and for which an Undisclosed Contract
Assignment Order is entered and becomes a Final Order shall constitute a Purchased Asset and
an Assumed Contract.

                 (c)   Seller shall promptly notify Purchaser in writing of any new Contract
entered into after the date hereof (each a “Postpetition Contract”). No later than the date that is
the later of (i) the Contract Designation Date and (ii) ten (10) Business Days subsequent to the
date on which a copy of such Postpetition Contract is delivered or made available to Purchaser,
Purchaser shall notify Seller in writing whether it shall assume such Postpetition Contract.

               (d)    The Sale Order shall provide that, as of the Closing (or, with respect to the
Contracts to be assigned after Closing, the Assumption Date), Seller shall (i) assume the
Assumed Contracts and the Assumed Leases in the Bankruptcy Case and (ii) assign the Assumed
Contracts and the Assumed Leases to Purchaser.

                (e)    (i) If, notwithstanding the provisions of Sections 363 and 365 of the
Bankruptcy Code and the efforts of Seller in accordance with the covenants set forth herein, or
Approval for a Designated Contract is required but not obtained (such Contract being a
“Nonassignable Contract”), Purchaser may in its sole discretion waive a breach of this
Agreement without adjustment to the Purchase Price nor (but subject to Purchaser’s termination
right set forth in Section 11.1(c)(vii)) delay of the Closing. From and after the date thereof,
including through and after the Closing, Seller shall use commercially reasonable efforts to
obtain all Approvals that are required with respect to Assumed Contracts, notwithstanding the
provisions of Sections 363 and 365 of the Bankruptcy Code, for Seller to assume and assign to
Purchaser such Nonassignable Contract. For the avoidance of doubt, nothing in this Section
2.4(e) shall be deemed to (x) limit the liability, if any, of Seller pursuant to this Agreement for
failing to have obtained any required consent or approval or (y) alter or limit any rights of
Purchaser under Section 10.1 of this Agreement.

                        (ii) To the extent permitted by Legal Requirements, if consents to the
assignment of any Nonassignable Contract cannot be obtained, or Cure Amounts cannot be
negotiated in an amount acceptable to Purchaser prior to the Closing, then, upon delivery of an
indemnity from Purchaser protecting Seller from liability therefor, Seller shall use commercially
reasonable efforts to provide Purchaser, without profit to Seller, with the benefits under any such
Nonassignable Contract in accordance with the terms thereof and the use of any other asset
including entering into subcontracts, subleases, sale and leasebacks, use and service agreements
or other contractual arrangements that will provide such benefits to Purchaser.

                                                14

Case: 19-52335       Doc# 15     Filed: 11/18/19 Entered: 11/18/19 17:43:25           Page 41 of
                                               74
                (f)     Notwithstanding anything contained in this Agreement to the contrary,
Purchaser reserves the right, and shall have the right, to designate in one or more written notices
delivered to Seller (i) at any time prior to the Closing Date, any Designated Contract Asset as an
Excluded Asset and (ii) at any time after the Contract Designation Date, any Contract as a
Designated Contract; provided that Seller shall use commercially reasonable efforts to assume
and assign each such late-designated Contract to Purchaser as required under Section 7.10 hereof
but shall not be in default of this Agreement for its failure to do so. The Assumption Date of a
Contract that is assumed and assigned pursuant to this Section 2.4(f) shall be the date specified in
the order therefor.

                                          ARTICLE III
                                         Purchase Price.
        3.1     Aggregate Purchase Price. The aggregate purchase price to be paid by Purchaser
for the Purchased Assets shall be an amount equal to (a) Thirteen Million Dollars
($13,000,000.00) (which includes the Deposit), plus (b) the Cure Amounts, plus (c) assumption
of the Assumed Liabilities, minus (x) the amount, if any, by which the Actual Landed Cost of
Seller’s inventory at Closing that is Saleable in the Ordinary Course of Business at customary
prices and on customary terms is less than $10,000,000 and (y) the amount, if any, by which
Seller’s collectible accounts receivable at Closing that are free and clear of Encumbrances and
are less than sixty (60) days old, net of credit memos for damaged goods, shortages or rebates
due customers, is less than $2,000,000 (collectively, the “Aggregate Purchase Price”).
Purchaser’s obligations pursuant to subsection (a) above may be satisfied in cash or by credit
against Seller’s obligations under the DIP Loan.

       3.2     Deposit. Promptly after the execution and delivery of this Agreement by
Purchaser and Seller, Purchaser shall deposit into an escrow account with the law firm of Smith
Hulsey & Busey (the “Deposit Escrow Agent”) an amount equal to One Million Dollars
($1,000,000.00) (the “Deposit”). The Deposit shall be held pursuant to the terms of the Deposit
Escrow Agreement in the form attached hereto as Exhibit 3.2 (the “Deposit Escrow Agreement”)
and shall not be withdrawn except pursuant to the terms of the Deposit Escrow Agreement or as
otherwise agreed by the parties in writing or ordered by the Bankruptcy Court.

        3.3    Payment of the Aggregate Purchase Price. The Aggregate Purchase Price shall be
paid as follows:

                (a)     At the Closing, Purchaser shall pay to or on behalf of Seller by wire
transfer of immediately available funds to an account designated by Seller (such designation to
be delivered to Purchaser at least two (2) Business Days prior to the Closing Date) an amount
equal to the Aggregate Purchase Price less (i) the Deposit, (ii) the Cure Amounts, (iii) the
Assumed Liabilities, (iv) the amounts, if any, referenced in Section 3.1(x) and 3.1(y), and (v) the
total amount of Seller’s obligations to Purchaser under the DIP Loan. All closing payments shall
be reflected on a closing statement executed at Closing in form and substance reasonably
satisfactory to the parties.

              (b)    At the Closing, Purchaser and Seller shall deliver joint written instructions
to the Deposit Escrow Agent directing the Deposit Escrow Agent to deliver (i) the Deposit to

                                                15

Case: 19-52335       Doc# 15     Filed: 11/18/19 Entered: 11/18/19 17:43:25            Page 42 of
                                               74
Seller by wire transfer of immediately available funds to an account designated in writing by
Seller and (ii) any interest and income thereon to Purchaser.

              (c)      Purchaser shall be responsible for delivering all Cure Amounts payable
hereunder and fulfilling its obligations relating to the Assumed Liabilities.

       3.4     Allocation of Purchase Price.

                (a)     Within the earlier of the date that is (i) 180 days after the Closing Date and
(ii) 20 days prior to the extended due date of the Tax Returns to which IRS Form 8594 must be
attached, Purchaser shall deliver to Seller a statement (the “Allocation Schedule”) allocating, for
tax purposes, the consideration paid by Purchaser for the Purchased Assets among the Purchased
Assets in accordance with Section 1060 of the Internal Revenue Code and the Treasury
Regulations promulgated thereunder.

               (b)     The parties to this Agreement shall (i) be bound by the Allocation
Schedule (except to the extent that Seller reasonably disagrees with the Allocation Schedule, in
which case the parties shall work in good faith to resolve such disagreement, (ii) act in
accordance with the Allocation Statement in connection with the preparation, filing and audit of
any tax return (including in the filing of IRS Form 8594 and any other corresponding tax forms),
and (iii) take no position inconsistent with the Allocation Schedule for any tax purpose
(including in any audit, judicial or administrative proceeding).

                                           ARTICLE IV
                                             Closing.

        4.1     Closing. The Closing shall be consummated at 10:00 a.m. Pacific Time at the
offices of Sheppard Mullin, Four Embarcadero Center, Seventeenth Floor, San Francisco,
California, 94111, or by electronic communication, on the third (3rd) Business Day after entry of
the Sale Order, or on such other date or at such other place or time as is mutually agreed upon by
the parties hereto; provided, that, all conditions set forth in Article VIII and Article IX have been
satisfied or waived. The Closing shall be effective for economic and accounting purposes as of
the close of business local time for Seller on the Closing Date.

        4.2     Closing Actions and Deliveries. All actions to be taken and all documents to be
executed and delivered by the parties at the Closing shall be deemed to have been taken and
executed simultaneously, and no action shall be deemed taken nor any document executed and
delivered until all have been taken, executed and delivered.
        4.3     Seller’s Closing Deliveries. Subject to the fulfillment or waiver of the conditions
set forth in Article IX, at Closing, Seller shall deliver to Purchaser the following:

               (a)    an accurate and complete list of the customers of Seller and Imperial Toy
Mexico who have received services provided by Seller or Imperial Toy Mexico during the 2019
calendar year, updated as of the Closing Date;



                                                 16

Case: 19-52335       Doc# 15      Filed: 11/18/19 Entered: 11/18/19 17:43:25             Page 43 of
                                                74
              (b)    an agreement for the assignment by Seller and assumption by Purchaser of
the Assumed Leases, substantially in the form attached hereto as Exhibit 4.3(b) (the “Lease
Assignment”), duly executed by Seller;

               (c)   an agreement for the assignment by Seller and assumption by Purchaser of
the Assumed Contracts, substantially in the form attached hereto as Exhibit 4.3(c) (as may
hereafter be supplemented or amended, the “Assumption Agreement”), duly executed by Seller;

                (d)     a general bill of sale, substantially in the form attached hereto as Exhibit
4.3(d) (the “Bill of Sale”), duly executed by Seller;

               (e)     all Material Consents that are required by Section 7.2 hereof;

                (f)    a certificate of the secretary of Seller, in form and substance reasonably
satisfactory to Purchaser, certifying that (A) attached thereto is a true, correct and complete copy
of (1) the articles or certificate of organization of Seller, certified as of a recent date by the
Secretary of State of the State of California, and the operating agreement of Seller, (2)
resolutions duly adopted by the members and Managers of Seller authorizing the performance of
the transactions contemplated by this Agreement and the execution and delivery of the
Transaction Documents to which it is a party and (3) a certificate of good standing as of a recent
date of Seller from the Secretary of State of the State of California and a certificate of good
standing as of a recent date of Seller from each state in which it is qualified to conduct business,
(B) the resolutions referenced in subsection (A)(2) are still in effect and (C) nothing has occurred
since the date of the issuance of the certificate(s) referenced in subsection (A)(3) that would
adversely affect Seller’s existence or good standing in any such jurisdiction after giving effect to
the Bankruptcy Case;

               (g)     the certificate referred to in Section 8.3;

              (h)     a certificate of Seller’s non-foreign status as set forth in Treasury
Regulation Section 1.1445-2(b);

               (i)    to the extent in Seller’s possession, (i) all lease files for the Assumed
Leases (including copies of any plans of the Leased Premises) and the leases of Imperial Toy
Mexico and (ii) keys for the Leased Premises and the premises leased by Imperial Toy Mexico,
the combination of any safes or lock boxes located on the Leased Premises, or on the premises
leased by Imperial Toy Mexico and the access codes for any electronic security systems located
at the Leased Premises and the premises leased by Imperial Toy Mexico;

            (j)     joint instructions releasing the Deposit in accordance with the Deposit
Escrow Agreement; and

                (k)  such other bills of sale, assignments and other instruments of transfer or
conveyance, including instruments of assignment of the Intellectual Property Rights, trade names
and domain names included in the Purchased Assets, duly executed by Seller, as may be
reasonably requested by Purchaser to effect the sale, conveyance and delivery of the Purchased
Assets, free of Encumbrances, to Purchaser.


                                                  17

Case: 19-52335       Doc# 15      Filed: 11/18/19 Entered: 11/18/19 17:43:25            Page 44 of
                                                74
       4.4      Purchaser’s Closing Deliveries. Subject to the fulfillment or waiver of the
conditions set forth in Article VIII, at Closing, Purchaser shall:

              (a)    pay the portion of the Aggregate Purchase Price due and payable to Seller
in accordance with Section 3.3(a); and

                 (b)    execute and deliver to Seller (i) the certificate contemplated by Section
9.3, (ii) the Lease Assignment, (iii) the Assumption Agreement, (iv) the Bill of Sale, (v) joint
instructions releasing the Deposit in accordance with the Deposit Escrow Agreement, and (vi) a
certificate of the secretary of Purchaser, in form and substance reasonably satisfactory to Seller,
certifying that the resolutions duly adopted by the Board of Directors of Purchaser authorizing
the performance of the transactions contemplated by this Agreement and the execution and
delivery of the Transaction Documents to which it is a party and the resolutions are still in effect.

                                       ARTICLE V
                  Representations and Warranties of Seller and the Member.

        In order to induce Purchaser to enter into and perform this Agreement and to consummate
the transactions contemplated hereunder, Seller and the Member hereby jointly and severally
make the following representations and warranties to Purchaser as of the date hereof and as of
the Closing Date:
       5.1     Organization; Subsidiaries; Ownership; Predecessors.

                (a)     Seller is a limited liability company duly organized, validly existing and in
good standing under the laws of the State of California and has the full right, power and authority
to own, lease and operate all of its properties and assets and carry out its business as it is
presently conducted. Section 5.1(a) of the Disclosure Schedule sets forth each jurisdiction in
which Seller is qualified or licensed to do business as a foreign Person, and to Seller’s
Knowledge there are no other jurisdictions in which the character of Seller’s properties or the
nature of Seller’s activities require it to be qualified.

                 (b)    Imperial Toy Mexico is a company duly organized in Mexico, validly
existing and in good standing under the Legal Requirements of Mexico and has the full right,
power and authority to own, lease and operate all of its properties and assets and carry out its
business as it is presently conducted. Section 5.1(b) of the Disclosure Schedule sets forth each
jurisdiction in which Imperial Toy Mexico is qualified or licensed to do business, and there are
no other jurisdictions in which the character of its properties of the nature of its activities require
it to be qualified.

               (c)     The Member and Arthur Hirsch together own all of the equity interests of
Seller, and Seller owns all of the equity interests of Imperial Toy Mexico. There are no
outstanding securities convertible or exchangeable into equity interests of Seller or rights or
options to require an equity interest in Seller or Imperial Toy Mexico.

              (d)    Seller does not own equity interests, directly or indirectly, in any Person
other than Imperial Toy Mexico, Kortoy, Idea King, and IEI, all of whose equity interests are


                                                  18

Case: 19-52335        Doc# 15     Filed: 11/18/19 Entered: 11/18/19 17:43:25             Page 45 of
                                                74
owned directly or indirectly 100% by Seller. Imperial Toy Mexico does not own equity interests,
directly or indirectly, in any Person. Kortoy does not own any assets, have any Liabilities, or
conduct business.

             (e)   Section 5.1(e) of the Disclosure Schedule lists each of Seller’s and
Imperial Toy Mexico’s prior legal names and any other trade name, fictitious name or other
name under which Seller currently conducts business, or has ever conducted any business or
activity.
       5.2     Due Authorization; No Conflict.

                (a)    Seller has the full company power and authority to execute, deliver and,
subject to the Sale Order or other requirements of the Bankruptcy Court, perform this Agreement
and all other agreements, certificates and documents executed or to be executed in connection
herewith, to consummate the transactions contemplated hereby and thereby and to perform its
obligations hereunder and thereunder. The execution, delivery and performance by Seller of this
Agreement and all other agreements, certificates and documents executed or to be executed in
connection herewith have been duly authorized by all necessary company action. Subject to the
entry of the Sale Order or other requirements of the Bankruptcy Court, this Agreement, and all
other agreements, certificates and documents executed or to be executed in connection herewith,
constitute or, when executed and delivered, will constitute a legal, valid and binding Contract of
Seller, enforceable against Seller in accordance with its terms.

                 (b)    Except for the entry of the Sale Order, other requirements of the
Bankruptcy Court and any required Approvals in connection with the assignment of the Assumed
Contracts and except as set forth in Section 5.2(b) of the Disclosure Schedule, the execution and
delivery by Seller of this Agreement and the Transaction Documents, the consummation of the
transactions contemplated hereby and thereby, and the performance by Seller of its obligations
hereunder and thereunder, will not: (i) result in a material breach of the terms or conditions of, or
constitute a default, an event of default or an event creating rights of acceleration, termination or
cancellation or a loss of rights under, or result in the creation or imposition of any Encumbrance
upon any of the Purchased Assets under, (A) any Assumed Contract, (B) any of the Purchased
Assets, or (C) any assets of Imperial Toy Mexico or (D) any Legal Requirement or
Governmental Order applicable to Seller, the Purchased Assets, the Business, the Assumed
Liabilities, or Imperial Toy Mexico or its assets or business; (ii) contravene the Organizational
Documents of Seller; (iii) require Seller or Imperial Toy Mexico to make any declaration, filing
or registration with, or provide any notice to, any Governmental Authority or obtain any
Governmental Authorization; (iv) require any consent, approval or authorization of, declaration,
filing or registration with, or notice to, any other Person; or (v) result in the creation or
imposition of any Encumbrance upon any of the Purchased Assets or the assets of Imperial Toy
Mexico.
       5.3     Financial Statements.

               (a)   Set forth in Section 5.3(a) of the Disclosure Schedule are the following
financial statements (collectively, the “Financial Statements”): (i) the audited consolidated
balance sheets of Seller and unconsolidated balance sheets of each of its Subsidiaries as of
December 31, 2018 and December 31, 2017, and related consolidated or unconsolidated,

                                                 19

Case: 19-52335       Doc# 15      Filed: 11/18/19 Entered: 11/18/19 17:43:25            Page 46 of
                                                74
respectively, statements of operations and comprehensive loss, cash flows and Members’ deficit,
including in each case the notes thereto, (ii) the unaudited unconsolidated balance sheets of
Seller and unconsolidated balance sheets of each of its Subsidiaries as of September 30, 2019,
and the related unaudited consolidated or unconsolidated, respectively, statements of income and
cash flows for the nine-month period then ended; and (iii) the monthly unaudited consolidated
financial statements (including balance sheets and the related statements of income and cash
flow) of Seller and unconsolidated balance sheets of each of its Subsidiaries for each complete
calendar month ending after September 30, 2019, through the date of this Agreement (the
“Monthly Financial Statements”).

                 (b)   The Financial Statements, together with the October financial statements
to be delivered by Seller to Purchaser as provided in Section 7.5, fairly present, in all material
respects, the financial condition of Seller and each of its Subsidiaries as at the respective dates
thereof and the results of operations of Seller and each of its Subsidiaries and changes in
financial condition for the respective periods covered thereby, except (i) for the treatment of The
CIT Group/Commercial Services, Inc. factored accounts receivable and corresponding liability
and (ii) that the Monthly Financial Statements do not contain notes and may be subject to normal
audit adjustments, none of which adjustments are expected to be material.

                (c)     Except as disclosed in the Financial Statements, none of Seller, Imperial
Toy Mexico, or any of their Affiliates is subject to any Liability, whether absolute, contingent,
accrued or otherwise, other than Liabilities that (i) have arisen in the Ordinary Course of
Business since the most recent balance sheet included in the Monthly Financial Statements and
(ii) that individually, or in the aggregate, would not be expected to have a Material Adverse
Effect.

       5.4     Title to Assets; Condition.

               (a)     Section 5.4(a) of the Disclosure Schedule sets forth all of the assets
owned by Seller and Imperial Toy Mexico. Seller has good and marketable title to all of the
Purchased Assets, and Imperial Toy Mexico has good and marketable title to all of its assets (all
of which are listed in Section 5.4(a) of the Disclosure Schedule), in each case free and clear of
Encumbrances, except as set forth in Section 5.4(a) of the Disclosure Schedule. Subject to the
terms of the Sale Order or other requirement of the Bankruptcy Court, upon delivery to
Purchaser on the Closing Date of the instruments of transfer contemplated by Section 4.3
hereof, Seller shall thereby transfer to Purchaser good and marketable title to the Purchased
Assets, free and clear of Encumbrances.

               (b)      Except as set forth in Section 5.4(b) of the Disclosure Schedule, (i) the
tangible assets included in the Purchased Assets and Imperial Toy Mexico’s assets are in good
working order, condition and repair, reasonable wear and tear excepted, and are not in need of
maintenance or repairs except for maintenance or repairs that are routine, ordinary and are not
material in costs or nature and (ii) all of the Purchased Assets are located at the Leased Premises.




                                                20

Case: 19-52335       Doc# 15     Filed: 11/18/19 Entered: 11/18/19 17:43:25            Page 47 of
                                               74
        5.5      Inventory. Except as set forth in Section 5.5 of the Disclosure Schedule, (i) the
inventory of Seller and of Imperial Toy Mexico (including all merchandise to which Seller has
title, whether located in a warehouse in transit or elsewhere) consists of a quality and quantity
usable for its intended purpose and Saleable in the Ordinary Course of Business and (ii) all of the
inventory (other than goods in transit) of Seller is located on the Leased Premises, and all of the
inventory (other than goods in transit) of Imperial Toy Mexico is located on premises specified
in Section 5.6(b)(ii) of the Disclosure Schedule.

       5.6     Real Property.

              (a)     Neither Seller nor Imperial Toy Mexico owns any right, title or interest in
any real property, nor to Seller’s Knowledge has any owned real property ever been used in
connection with the Business or the business of Imperial Toy Mexico.

                (b)     Section 5.6(b) of the Disclosure Schedule contains a list of (i) all of the
Leased Premises and identifies each Existing Lease and (ii) all premises leased by Imperial Toy
Mexico. There are no subleases, licenses, concessions, occupancy agreements or other Contract
granting to any other Person the right of use or occupancy of the Leased Premises or Imperial
Toy Mexico’s premises, and there is no Person (other than Seller) in possession of the Leased
Premises or Imperial Toy Mexico’s premises. There is no pending or, to the Knowledge of
Seller, threatened eminent domain taking affecting any portion of the Leased Premises or
Imperial Toy Mexico’s premises. Seller has delivered to Purchaser true, correct and complete
copies of the Existing Leases covering the Leased Premises and Imperial Toy Mexico’s
premises, including all amendments, modifications, notices or memoranda of lease thereto and
all estoppel certificates or subordinations, non-disturbance and attornment agreements, if any,
related thereto. To the Knowledge of Seller, no event or condition currently exists that would
create a legal or other impediment to the use of the Leased Premises or Imperial Toy Mexico’s
premises as currently used, or would increase the additional charges or other sums payable by the
tenant under any Existing Lease for the Leased Premises or any lease of premises of Imperial
Toy Mexico (including any pending Tax reassessment or other special assessment). Except as
set forth in Section 5.6(b) of the Disclosure Schedule, the Leased Premises and Imperial Toy
Mexico’s premises (including the roof, the walls and all plumbing, wiring, electrical, heating, air
conditioning, fire protection and other systems, as well as all paved areas, included therein or
located thereat) are in good working order, condition and repair, reasonable wear and tear
excepted, and are not in need of maintenance or repairs except for maintenance or repairs that are
routine, ordinary and are not material in costs or nature. Except as set forth in Section 5.6(b) of
the Disclosure Schedule, each of the Leased Premises and Imperial Toy Mexico’s premises, and
Seller’s and Imperial Toy Mexico’s operation thereof, fully comply with all applicable Legal
Requirements and applicable restrictive covenants and with the terms and conditions of the
applicable Existing Leases covering the Leased Premises and leases covering Imperial Toy
Mexico’s leased premises, other than to the extent it would not reasonably be expected to result
in a Material Adverse Effect. Neither Seller nor Imperial Toy Mexico has received written notice
from any Governmental Authority or other Person of any violations of any Legal Requirement
affecting any portion of the Leased Premises or Imperial Toy Mexico’s premises.




                                                21

Case: 19-52335       Doc# 15     Filed: 11/18/19 Entered: 11/18/19 17:43:25           Page 48 of
                                               74
       5.7     Taxes.

                (a)     Each of Seller and Imperial Toy Mexico has timely filed with the
appropriate Governmental Authority all Tax Returns that are required to be filed prior to the date
of this Agreement. All Tax Returns of Imperial Toy Mexico and, to Seller’s Knowledge, of
Seller are true, correct and complete in all respects. All Taxes owed (or to be remitted) by Seller
(whether or not shown or required to be shown on any Tax Return) have been paid or shall
timely be paid to the appropriate Governmental Authority.

                 (b)    Each of Seller and Imperial Toy Mexico has withheld and paid proper and
accurate Taxes and other amounts from or on behalf of, as the case may be, its employees,
customers, creditors, stockholders, independent contractors and other third parties, in compliance
with all withholding and similar provisions of the Code and all other applicable United States,
foreign, state or local laws, statutes, codes, ordinances, rules and regulations. Neither Seller,
Imperial Toy Mexico nor Purchaser shall be required to deduct and withhold any amounts upon
the transfer of the Purchased Assets to Purchaser.
       5.8     Governmental Authorizations; Legal Requirements.

                (a)    Each of Seller and Imperial Toy Mexico possesses all Governmental
Authorizations that are necessary to entitle Seller to own or lease, operate and use the Purchased
Assets or Imperial Toy Mexico’s assets, as applicable, and to carry on and conduct the Business
or Imperial Toy Mexico’s business, as applicable, as currently conducted other than to the extent
the failure to hold or possess such Governmental Authorization would not reasonably be
expected to result in a Material Adverse Effect. Section 5.8(a) of the Disclosure Schedule sets
forth a list of each Governmental Authorization of Seller and of Imperial Toy Mexico and
indicates which of such Governmental Authorizations will be assigned to Purchaser at the
Closing. The Governmental Authorizations to be assigned to Purchaser at the Closing, if any, and
the Governmental Authorizations of Imperial Toy Mexico constitute all of the Governmental
Authorizations necessary to enable each of Purchaser and Imperial Toy Mexico to own or lease,
operate and use the Purchased Assets or Imperial Toy Mexico’s assets, as applicable, and to
carry on and conduct the Business or Imperial Toy Mexico’s business, as applicable, as currently
conducted. Except as disclosed in Section 5.8(a) of the Disclosure Schedule or as otherwise
disclosed to Purchaser in due diligence, (i) such Governmental Authorizations are valid and in
full force and effect and (ii) Seller is not in material breach or violation of, or default under, any
such Governmental Authorization.

                (b)     Seller has not received any notice from a Governmental Authority that any
of its or Imperial Toy Mexico’s properties, facilities, equipment, operations or business
procedures or practices fails to comply with any Legal Requirement or applicable Governmental
Authorization. There is no pending or, to Seller’s Knowledge, threatened, Proceeding or
Governmental Order with respect to any of the Governmental Authorizations listed or required to
be listed in Section 5.8(a) of the Disclosure Schedule. Seller has not received any written notice of
any Proceeding pending or recommended by any Governmental Authority having jurisdiction
over the Governmental Authorizations listed or required to be listed in Section 5.8(a) of the
Disclosure Schedule to revoke, withdraw or suspend any such Governmental Authorization. To
Seller’s Knowledge, no event has occurred that, with or without notice or the passage of time,


                                                 22

Case: 19-52335       Doc# 15      Filed: 11/18/19 Entered: 11/18/19 17:43:25             Page 49 of
                                                74
would constitute a breach or violation of, or would constitute grounds for a Proceeding or
Governmental Order with respect to any of the Governmental Authorizations listed or required to
be listed in Section 5.8(a) of the Disclosure Schedule.

               (c)     Except as set forth in Section 5.8(c) of the Disclosure Schedule, Seller and
Imperial Toy Mexico are, and have been at all times since January 1, 2017, in compliance in all
respects with all Legal Requirements applicable to any of them, the Business or the Purchased
Assets, including the Consumer Product Safety Act, the Consumer Product Safety Improvement
Act of 2008, the Federal Hazardous Substances Act, the Child Safety Protection Act, the
Flammable Fabrics Act, and Legal Requirements relating to (a) wages, hours, hiring, non-
discrimination, promotion, retirement, benefits, pensions and working conditions, (b) health and
safety, (c) zoning and building codes, (d) production, storage, processing, advertising, sale,
transportation, destruction, disposal, use and warranty of products, (e) the Americans with
Disabilities Act and (f) trade and antitrust regulations, except to the extent that non-compliance
would not have a Materially Adverse Effect. Seller has not received any notice from any
Governmental Entity or other Person, and has no knowledge, that it or Imperial Toy Mexico is not
in such compliance.
         5.9    Environmental Matters. To Seller’s Knowledge, except as set forth in Section 5.9
of the Disclosure Schedule, (a) neither Seller nor Imperial Toy Mexico has at any time generated,
used, treated or stored Hazardous Materials on, or transported Hazardous Materials to or from,
the Leased Premises, the premises of Imperial Toy Mexico, or any property adjoining or adjacent
to the Leased Premises or the premises of Imperial Toy Mexico, other than in compliance in all
material respects with all Environmental Laws, and, to the Knowledge of the Seller, no party has
taken such actions on or with respect to the Leased Premises or the premises of Imperial Toy
Mexico, (b) to Seller’s Knowledge, Seller has not at any time released or disposed of Hazardous
Materials on the Leased Premises, the premises of Imperial Toy Mexico, or any property
adjoining or adjacent to the Leased Premises or the premises of Imperial Toy Mexico, and no
party has taken any such actions on the Leased Premises or the premises of Imperial Toy
Mexico, other than such release or disposal as would not reasonably be expected to result in a
Material Adverse Effect, (c) to Seller’s Knowledge, each of Seller and Imperial Toy Mexico has
at all times been in compliance in all material respects with all Environmental Laws and the
Legal Requirements of any Governmental Authorizations issued under such Environmental Laws
with respect to the Leased Premises, the premises of Imperial Toy Mexico, the Purchased Assets
and the operation of the Business and the business of Imperial Toy Mexico, (d) to Seller’s
Knowledge, there are no past, pending or, to the Knowledge of Seller, threatened environmental
claims against Seller, the Leased Premises, the premises of Imperial Toy Mexico, any of the
Purchased Assets, the Business or the business of Imperial Toy Mexico, (e) to Seller’s
Knowledge, there are not now and there never have been any underground storage tanks located
on the Leased Premises, and (f) to Seller’s Knowledge, neither Seller nor Imperial Toy Mexico
has ever transported or arranged for the transportation of any Hazardous Materials to any site
from the Leased Premises or the premises of Imperial Toy Mexico, other than in compliance in
all material respects with Environmental Laws.
        5.10 Proceedings. Except as set forth in Section 5.10 of the Disclosure Schedule: (a)
there is no Proceeding pending or, to the Knowledge of Seller, threatened (i) against Seller or
Imperial Toy Mexico or affecting the Purchased Assets, the assets or business of Imperial Toy


                                                23

Case: 19-52335       Doc# 15     Filed: 11/18/19 Entered: 11/18/19 17:43:25           Page 50 of
                                               74
Mexico, or the Business or (ii) that seeks to prohibit, restrict or delay consummation of the
transactions contemplated by this Agreement or any of the conditions to consummation of such
transactions and (b) there is no Governmental Order outstanding or, to the Knowledge of Seller,
threatened (i) against Seller or Imperial Toy Mexico or affecting the Purchased Assets, the
business or assets of Imperial Toy Mexico or the Business or (ii) that seeks to prohibit, restrict or
delay consummation of the transactions contemplated by this Agreement.
       5.11    Employee Benefit Plans; Employees.

               (a)    Section 5.11(a) of the Disclosure Schedule lists all Employee Plans as to
which Seller or Imperial Toy Mexico sponsors, maintains, contributes or is obligated to
contribute, or under which Seller or Imperial Toy Mexico has or may have any Liability. With
respect to each Company Plan, Seller has delivered to Purchaser true, accurate and complete
copies of each of the following: (i) if the Company Plan has been reduced to writing, the plan
document together with all amendments thereto, (ii) if the Company Plan has not been reduced to
writing, a written summary of all material plan terms, and (iii) copies of any summary plan
descriptions, employee handbooks or similar employee communications.

                (b)   Neither Seller nor Imperial Toy Mexico maintains, participates in or
contributes to, and has never maintained, participated in or contributed to (i) an Employee Plan
subject to Title IV of ERISA or similar foreign Legal Requirement; (ii) a multiemployer plan
within the meaning of Section 3(37) of ERISA or a “multiple employer welfare arrangement” as
defined in Section 3(40) of ERISA; or (iii) an Employee Plan subject to the minimum funding
standards of Section 412 of the Code or Section 302 of ERISA. Each Company Plan conforms to
and has been operated and administered in all material respects in compliance with the applicable
requirements of ERISA, the Code and applicable Legal Requirements. There are no facts relating
to any Company Plans that (A) have resulted in a “prohibited transaction” under Section 4975 of
the Code or Section 406 of ERISA or otherwise have resulted in or could result in the imposition
of a material excise Tax, penalty or similar Liability under ERISA, the Code or any other Legal
Requirement; or (B) have resulted in a breach of fiduciary duty or violation of Part 4 of Title I of
ERISA or any other Legal Requirement. Neither Seller nor Imperial Toy Mexico is delinquent as
to contributions or payments to, or in respect of, any of its Company Plans, and all amounts
payable with respect to the portion of the plan year ending on the Closing Date shall be paid on
or before the Closing Date. Each of Seller and Imperial Toy Mexico is and has been in
compliance in all material respects with the “COBRA” health care continuation requirements of
Sections 601-608 of ERISA, Section 4980B of the Code and any applicable foreign or state
Legal Requirements regarding health care continuation coverage. There are no pending or, to the
Knowledge of the Seller, threatened, claims (other than routine claims for benefits) or
Proceedings with respect to the Company Plans.

                (c)      Section 5.11(c) of the Disclosure Schedule contains a list of: (i) all
employees, contractors or commission salespersons of Seller and Imperial Toy Mexico as of the
date hereof; (ii) the then-current annual or hourly compensation and/or commission rate provided
to such employees, contractors or salespersons; and (iii) all present employees, contractors or
commission salespersons of Seller or Imperial Toy Mexico who have given notice of their
intention to terminate their relationship with Seller.
       5.12    Reserved.

                                                 24

Case: 19-52335       Doc# 15      Filed: 11/18/19 Entered: 11/18/19 17:43:25            Page 51 of
                                                74
       5.13    Contracts.

              (a)     Section 5.13(a) of the Disclosure Schedule contains a list of each oral or
written Contract to which Seller or Imperial Toy Mexico is a party or by which Seller or Imperial
Toy Mexico is bound and that relates to the Business, the Purchased Assets or the assets or
business of Imperial Toy Mexico.

                (b)    Except as otherwise stated in Section 5.13(b) of the Disclosure Schedule,
each of the Contracts listed in the Disclosure Schedule is in full force and effect, is in compliance
with all applicable Legal Requirements in all respects other than failures to comply that do not
have, individually or in the aggregate, a Material Adverse Effect, and constitutes a valid, legal,
binding and enforceable obligation of Seller or Imperial Toy Mexico, as applicable, and the other
parties thereto. Except as set forth in Section 5.13(b) of the Disclosure Schedule, neither Seller
nor Imperial Toy Mexico, as applicable, is in breach or default under any of the Contracts listed
in Section 5.13(a) of the Disclosure Schedule and, to the Knowledge of Seller, no other party to
any of such Contracts has breached or defaulted thereunder.
       5.14    Brokers. Neither Seller, Imperial Toy Mexico, the Member nor any Person
acting on behalf of any of them has paid or become obligated to pay any fee or commission to
any broker, finder or intermediary for or on account of the transactions contemplated by this
Agreement.
        5.15 Material Customers, Suppliers, Licensors and Licensees. Since January 1, 2019,
Neither Seller, nor Imperial Toy Mexico, nor any of their Affiliates has received notice from any
of its material customers, suppliers, licensees or licensors, and Seller has no Knowledge that any
such customer, supplier, licensee or licensor, will cease to do business with Seller, Imperial Toy
Mexico or Purchaser or will materially decrease the volume or value of its business with Seller,
Imperial Toy Mexico, its Affiliates or (after the Closing) Purchaser.

       5.16    Intellectual Property.

                (a)    As used herein, (i) “Copyrights” means works of authorship in which
copyright protection subsists, whether registered or unregistered, and pending applications to
register the same; (ii) “Intellectual Property Rights” means Copyrights, Patent Rights,
Trademarks and Trade Secrets; (iii) “Patent Rights” means United States and foreign patents,
patent applications, continuations, continuations-in-part, divisions, reissues, patent disclosures,
inventions (whether patentable or not patentable) or improvements thereto; (iv) “Trademarks”
means United States, state and foreign trademarks, service marks, logos, trade dress and trade
names, whether registered or unregistered, and pending applications to register the foregoing;
and (v) “Trade Secrets” means confidential and proprietary ideas, trade secrets, know how,
concepts, methods, processes, formulae, reports, data, customer lists, mailing lists, business
plans, or other proprietary information that derives independent commercial value from not being
generally known or readily available.

                (b)    Section 5.16(b) of the Disclosure Schedule contains a list and description
of (i) all Patent Rights and Trademarks (including all assumed or fictitious names under which
Seller or Imperial Toy Mexico is conducting business or has within the previous five (5) years

                                                 25

Case: 19-52335       Doc# 15      Filed: 11/18/19 Entered: 11/18/19 17:43:25            Page 52 of
                                                74
conducted business), and all material Copyrights owned by, licensed to or used by Seller or
Imperial Toy Mexico (other than “shrink wrap” or other commercially available off-the-shelf
non-customized software) and (ii) all agreements, contracts, licenses, sublicenses, assignments
and indemnities (other than “shrink wrap” or other commercially available off-the-shelf non-
customized software) that relate to (A) any such Copyrights, Patent Rights or Trademarks or (B)
any Trade Secrets owned by, licensed to or used by Seller or Imperial Toy Mexico. Except as
disclosed in Section 5.16(b) of the Disclosure Schedule, Seller or Imperial Toy Mexico, as
applicable, either owns the entire right, title and interest in and to the Intellectual Property Rights
that are included in the Purchased Assets or its assets, as applicable, free and clear of any
Encumbrance or has the worldwide, irrevocable, perpetual, transferable, sublicenseable royalty-
free right to use the same.

               (c)     Except as disclosed in Section 5.16(c) of the Disclosure Schedule: (i) all
issued Patent Rights and registered Trademarks identified in Section 5.16(b) of the Disclosure
Schedule are valid and enforceable; (ii) all applications for issuance of Patent Rights and all
applications to register Trademarks identified in Section 5.16(b) of the Disclosure Schedule are
in good standing and without challenge by any Person; and (iii) there are no pending Proceedings
that challenge the validity of any Intellectual Property Rights identified in Section 5.16(b) of the
Disclosure Schedule or that form the basis for such Intellectual Property Rights being
adjudicated invalid or unenforceable.

                (d)    Except as disclosed in Section 5.16(d) of the Disclosure Schedule, (i) to
the Knowledge of Seller, no infringement of any Intellectual Property Rights of any other Person
has occurred or results in any way from Seller’s operation of the Business or Imperial Toy
Mexico’s operation of its business, (ii) no claim of any infringement of any Intellectual Property
Rights of any other Person has been made or asserted against or to Seller or Imperial Toy Mexico
in respect of their operation of the Business or Imperial Toy Mexico’s business and (iii) Seller
has no notice of, nor is there any basis for, a claim against Seller that the operations, activities,
products, software, equipment, machinery or processes of Seller or Imperial Toy Mexico infringe
any Intellectual Property Rights of any other Person.

        5.17 Accounts Receivable. Each account receivable of Seller and of Imperial Toy
Mexico to be purchased by Purchaser does and will represent a valid obligation arising from
sales actually made or services actually performed by Seller or Imperial Toy Mexico in the
Ordinary Course of Business collectible in full within the prescribed payment period and subject
to no offset, counterclaim or defense by or on behalf of the account party.

         5.18 Transactions with Related Parties. To Seller’s Knowledge, except as set forth in
Section 5.18 of the Disclosure Schedule, neither any present officer, director, Member or
Manager of Seller or Imperial Toy Mexico, nor any other Person that, to the Knowledge of
Seller, is an Affiliate of any of the foregoing, is currently a party to any transaction or Contract of
any nature with Seller or Imperial Toy Mexico.

        5.19 Privacy and Data Protection. Each of Seller and Imperial Toy Mexico has taken
commercially reasonable measures to protect (i) any personal information collected, stored, used,
disclosed, transmitted, processed or disposed of by or on behalf of Seller or Imperial Toy Mexico
and (ii) the integrity, continuous operation and security of its IT Assets (and data contained
                                                  26

Case: 19-52335        Doc# 15     Filed: 11/18/19 Entered: 11/18/19 17:43:25              Page 53 of
                                                74
therein or stored, transmitted or processed thereby). There has been no unauthorized access to,
and no material breaches, outages, or violations of, any IT Assets (or data contained therein or
stored, transmitted or processed thereby) used by or on behalf of Seller or Imperial Toy Mexico,
except for any that were resolved without material liability or cost or the obligation to notify any
Person. Each of Seller and Imperial Toy Mexico is in compliance with its policies, procedures,
terms and conditions relating to personal, personally identifiable, sensitive or regulated
information, privacy, or the operation or security of any IT Assets.

       5.20 Disclosure. Seller has caused to be made available for inspection and copying by
Purchaser complete and correct copies of all documents referred to in this Article V or in any
Schedule furnished to Purchaser by Seller. No representation or warranty contained in this
Agreement, and no statement, certificate, schedule, list or other information furnished or to be
furnished by or on behalf of Seller to Purchaser in connection with this Agreement, contains or
will contain any untrue statement of a material fact, or omits to state or will omit to state a
material fact necessary in order to make the statements herein or therein not misleading.

                                       ARTICLE VI
                        Representations and Warranties of Purchaser.

        In order to induce Seller to enter into and perform this Agreement and to consummate the
transactions contemplated hereunder, Purchaser hereby makes the following representations and
warranties to Seller as of the date hereof and as of the Closing Date:

        6.1    Organization and Good Standing. Purchaser is a corporation duly organized,
validly existing and in active status under the laws of the State of Florida, with full corporate
power and authority to own, lease and operate its properties and to carry on its business as it is
now being conducted.
       6.2     Due Authorization; No Conflict.

              (a)     Purchaser has full corporate power and authority to execute, deliver and
perform this Agreement and all other agreements, certificates, and documents executed or to be
executed in connection herewith, to consummate the transactions contemplated hereby and
thereby and to perform its obligations hereunder and thereunder. The execution, delivery and
performance by Purchaser of this Agreement and all other agreements, certificates and
documents executed or to be executed in connection herewith have been duly authorized by all
necessary corporate action. This Agreement, and all other agreements, certificates and
documents executed or to be executed in connection herewith, constitute or, when executed
and delivered, will constitute, a legal, valid and binding Contract of Purchaser enforceable
against Purchaser in accordance with its terms.

               (b)     Except for the filings with the Bankruptcy Court, the execution and
delivery by Purchaser of this Agreement and the agreements contemplated hereby, the
consummation of the transactions contemplated hereby and thereby, and the performance by
Purchaser of its obligations hereunder and thereunder, will not (i) contravene the Organizational



                                                 27

Case: 19-52335       Doc# 15     Filed: 11/18/19 Entered: 11/18/19 17:43:25            Page 54 of
                                               74
Documents of Purchaser or (ii) require the consent, authorization or Approval of, or notice to, or
filing or registration with, any Governmental Authority or any other Person.
        6.3   No Brokers. Neither Purchaser nor any Person acting on behalf of Purchaser has
paid or become obligated to pay any fee or commission to any broker, finder or intermediary for
or on account of the transactions contemplated by this Agreement, except for Heritage Capital
Group, Inc., whose fees will be paid by Purchaser.
        6.4    Proceedings. There is no Proceeding pending or, to the Knowledge of Purchaser,
threatened against Purchaser that seeks to prohibit, restrict or delay consummation of the
transactions contemplated by this Agreement or any of the conditions to consummation of such
transactions and there is no Governmental Order outstanding or, to the Knowledge of Purchaser,
threatened against Purchaser that seeks to prohibit, restrict or delay consummation of the
transactions contemplated by this Agreement or any of the conditions to consummation of such
transactions.
        6.5    Disclosure. No representation or warranty contained in this Agreement, and no
statement, certificate, schedule, list or other information furnished or to be furnished by or on
behalf of Purchaser to Seller in connection with this Agreement, contains or will contain any
untrue statement of a material fact, or omits to state or will omit to state a material fact necessary
in order to make the statements herein or therein not misleading.

                                        ARTICLE VII
                                   Covenants and Agreements.

       7.1     Purchaser’s Investigation.

                (a)    From the date hereof through the Closing Date, Purchaser shall have the
right, at its own expense, through its employees, attorneys and other representatives, to perform a
due diligence investigation of the assets, properties, business and operations of Seller and Imperial
Toy Mexico and their Affiliates, and Seller shall fully cooperate with Purchaser and its
representatives in this review. Purchaser shall be permitted reasonable access during normal
business hours and upon reasonable notice to the Leased Premises, the premises of Imperial Toy
Mexico and the books and records of Seller, Imperial Toy Mexico and their Affiliates, including
the opportunity to observe and verify the Purchased Assets and Imperial Toy Mexico’s assets,
provided that such access does not unreasonably interfere with the normal operations of Seller,
Imperial Toy Mexico or the Business. Seller, Imperial Toy Mexico and their Affiliates shall
cooperate with all reasonable requests and shall use commercially reasonable efforts to cause its
officers, employees, consultants, agents, accountants and attorneys to cooperate with such review
and investigation.

               (b)     Purchaser shall be entitled to (i) meet with Seller’s, Imperial Toy Mexico’s
and their Affiliates’ customers, suppliers, licensors, licensees, sales representatives, and other
Persons in order to introduce them to Purchaser, educate them on using Purchaser’s services,
provide requisitions, supplies, etc. and determine the need for computers and printers and (ii)
meet with Seller’s and Imperial Toy Mexico’s employees in order to obtain information from
them, to introduce such employees to Purchaser, complete paperwork for background checks,

                                                 28

Case: 19-52335       Doc# 15      Filed: 11/18/19 Entered: 11/18/19 17:43:25             Page 55 of
                                                74
provide employee benefits orientation, to obtain information, and for any other reasonable
purpose of Purchaser (collectively, the “Pre-Closing Activities”). Purchaser shall coordinate the
conduct of the Pre-Closing Activities with Seller. Seller shall use commercially reasonable
efforts to cooperate with Purchaser in completing the Pre-Closing Activities prior to the Closing
Date.

               (c)    Seller hereby acknowledges and confirms that Purchaser’s obligations
under the letter confidentiality agreement dated June 20, 2019, between Purchaser and
CriticalPoint Partners, LLC, on behalf of Seller, have terminated and that the letter
confidentiality agreement is of no further force and effect.
       7.2     Consents of Third Parties.

                (a)    Seller shall act diligently and reasonably to secure, before the Closing
Date, all Approvals, notices, filings and/or registrations in form and substance reasonably
satisfactory to Purchaser and as necessary to consummate the transactions hereby and to ensure
that all conditions to Purchaser’s obligations in Article 8 hereof are satisfied (collectively, the
“Material Consents”).

               (b)     To the extent applicable and subject to the terms and conditions of this
Agreement, each party shall use commercially reasonable efforts to take, or cause to be taken, all
actions and to do, or cause to be done, all things necessary under applicable Legal Requirements
to consummate the transactions contemplated by this Agreement.
       7.3     Bankruptcy Matters; Bidding Process.

                (a)    Seller and Purchaser acknowledge that this Agreement and the Transaction
is subject to Bankruptcy Court approval. Seller and Purchaser acknowledge that (i) to obtain such
approval, Seller must demonstrate that it has taken reasonable steps to obtain the highest or
otherwise best offer possible for the Purchased Assets, including giving notice of the Transaction
to creditors and certain other interested Persons as required by applicable law or ordered by the
Bankruptcy Court and conducting an auction in respect of the Purchased Assets, and (ii) with
Seller’s assistance, Purchaser shall provide for the cure of all defaults and for adequate assurance
of future performance with respect to the Assumed Contracts and Assumed Leases.

               (b)     On or before November 18, 2019:

                      (i)     Seller shall file with the Bankruptcy Court motions (the “Sale
       Motion” and the “Sale Procedures Motion”) together with related notices, ex parte
       applications for an order shortening time and proposed orders, each in form and substance
       reasonably satisfactory to Purchaser;

                       (ii)   Seller shall seek the Bankruptcy Court’s issuance of:

                             (A)   an Order approving the process respecting the sale of the
       Purchased Assets in substantially the form attached as Exhibit 7.3(b)(ii)(A) (the “Sale
       Procedures Order”), and



                                                29

Case: 19-52335       Doc# 15     Filed: 11/18/19 Entered: 11/18/19 17:43:25            Page 56 of
                                               74
                                (B)    an Order approving this Agreement and the Transaction in
         substantially the form attached as Exhibit 7.3(b)(ii)(B) (the “Sale Order”); and

                         (iii) Seller shall file a motion seeking approval of debtor-in-possession
         financing (the “DIP Loan”) by Purchaser as the senior, super-priority lender in the
         amount of $5,750,000.00, providing security that is adequate, and otherwise on terms
         satisfactory, to Purchaser in its sole discretion.

                (c)     Without in any way limiting the foregoing, the Sale Procedures Order
shall:

                         (i)     approve a break up fee payable to Purchaser upon and pursuant to
         the events set forth in the Sale Procedures Order in an amount equal to Six Hundred Fifty
         Thousand Dollars ($650,000.00) (the “Break Up Fee”);

                       (ii)   require a minimum initial overbid increment of Seven Hundred
         Fifty Thousand Dollars ($750,000.00);

                      (iii) require minimum subsequent bid increments of One Hundred
         Thousand Dollars ($100,000.00);

                        (iv)   require that, to be considered a “qualified bidder,” a bidder must,
         on or before two (2) Business Days before the Sale Hearing, submit to Seller and
         Purchaser (x) an executed form of Asset Purchase Agreement without financing,
         diligence, or other contingencies, for a cash amount not less than $13,750,000 million,
         and capable of being executed by Seller immediately, and (y) confirmation of financing
         committed or immediate funding available that indicates its financial ability to pay the
         Purchase Price;

                       (v)      provide that the winning bid shall be the highest bid (the “Winning
         Bid”); provided, however, that if (x) the highest bid made by a qualified bidder other than
         Purchaser minus the Break Up Fee is less than (y) the highest bid of Purchaser, then the
         bid of Purchaser shall be the Winning Bid, so that, no matter how high bidding may go, a
         successful winning bid will result in a payment to Purchaser of the Break-up Fee;

                        (vi)   provide that all bids made by Purchaser as part of the Sale Hearing
         will be authorized to be comprised of (i) a cash payment and (ii) a credit equal to the
         Break Up Fee;

                       (vii) require a “good faith deposit” from any qualified bidder in an
         amount no less than One Million Dollars ($1,000,000.00) to be deposited in escrow in
         immediately available funds no later than two (2) Business Days before the Sale Hearing;

                        (viii) provide, in the event that Purchaser is not the prevailing bidder and
         an Order is entered authorizing Seller to sell to a party other than Purchaser, that Seller’s
         Break-up Fee shall be paid immediately from the prevailing party’s deposit; and



                                                  30

Case: 19-52335        Doc# 15      Filed: 11/18/19 Entered: 11/18/19 17:43:25            Page 57 of
                                                 74
                     (ix)   establish a date for commencement of the hearing on the Sale
       Motion (the “Sale Hearing”) no later than December 16, 2019,

               (d)     Without in any way limiting the foregoing, the Sale Order shall:

                      (i)    contain findings and conclusions of fact to the effect that (a)
       Purchaser is a good faith purchaser and entitled to the protections of Section 363(m) of
       the Bankruptcy Code and (b) the sale to Purchaser was negotiated at arms’ length and
       without any agreement or collusion between Purchaser and any third party.

                     (ii)     authorize the sale of the Purchased Assets free and clear of all
       Claims and Encumbrances under and pursuant to Section 363(f) of the Bankruptcy Code;
       such Order (or an abstract thereof) shall be in form suitable for filing in applicable lien
       records and shall enjoin any holder of a claim against or interest in Seller from asserting
       any such claim or interest against Purchaser or the Purchased Assets; and

                     (iii) authorize the assumption by Seller and assignment to Purchaser of
       the Assumed Contracts as of the Closing Date and otherwise in accordance with the terms
       of this Agreement.

                (e)     Seller shall serve a copy of the Sale Motion and all related pleadings on:
(i) all Persons that claim any interest in or Encumbrance upon the Purchased Assets, (ii) all
parties to Designated Contracts, (iii) all Governmental Authorities with taxing power that have,
or as a result of the sale of the Purchased Assets may have, claims, contingent or otherwise,
against Seller, (iv) all Persons that file requests for notices under Bankruptcy Rule 9010(b), (v)
all interested Governmental Authorities, including those administering Governmental Programs,
(vi) the attorneys general of all states in which the Purchased Assets are located, (vii) the Office
of the United States Trustee, (viii) all Persons that expressed to Seller an interest in purchasing
the Purchased Assets during the twelve (12) months prior to the date of this Agreement; and (ix)
any other Person reasonably requested by Purchaser. In addition, Seller shall serve notice of the
Sale Motion in a form acceptable to Purchaser and approved by the Bankruptcy Court on (x) all
creditors (whether liquidated, contingent or unsecured) of Seller, (y) all other Persons entitled to
notification under Bankruptcy Rule 2002 and (z) all other Persons entitled to notice pursuant to
applicable Legal Requirements. Seller also shall post a copy of the Sale Motion on its website
and publish notice of such Sale Motion in publications to be agreed upon.

              (f)    Seller shall use commercially reasonable efforts to provide Purchaser with
copies of all motions, applications and supporting papers prepared by or on behalf of Seller
(including forms of orders and notices to interested Persons) directly relating to the Purchased
Assets or this Agreement at least two (2) Business Days prior to the filing thereof in the
Bankruptcy Case so as to allow Purchaser to provide reasonable comments for incorporation
into same.
        7.4     Operations of the Business Prior to the Closing. During the period from the date
hereof through the Closing Date, except as contemplated by this Agreement, Seller shall operate
and carry on the Business only in the Ordinary Course of Business and Imperial Toy Mexico
shall operate its business only in the Ordinary Course of Business. Seller shall (a) not transfer or
encumber any of the Purchased Assets or the assets owned by Imperial Toy Mexico and keep and

                                                31

Case: 19-52335       Doc# 15     Filed: 11/18/19 Entered: 11/18/19 17:43:25            Page 58 of
                                               74
maintain in all material respects the Purchased Assets and Imperial Toy Mexico’s assets in good
operating condition and repair subject to normal wear and tear; (b) use its commercially
reasonable efforts consistent with good business practice to maintain the Business and the
business of Imperial Toy Mexico intact and to preserve the goodwill of the suppliers, licensors,
employees, distributors and others having business relations with Seller and Imperial Toy
Mexico, including keeping current all postpetition obligations to landlords, vendors and lessors;
(c) maintain (except for expiration due to lapse of time) all Designated Contracts and Contracts
of Imperial Toy Mexico in effect without change, except those Designated Contracts that expire
or terminate by their terms or as otherwise expressly provided herein; (d) comply in all material
respects with the provisions of all Legal Requirements applicable to Seller, Imperial Toy
Mexico, the Purchased Assets, the business and assets of Imperial Toy Mexico and the conduct
of the Business; (e) not increase compensation of any of its or Imperial Toy Mexico’s officers,
directors or employees other than in the Ordinary Course of Business; (f) not pay any prepetition
Debt unless permitted by an Order authorizing the DIP Loan; (g) not enter into any Contract with
any Member or Manager of Seller or Imperial Toy Mexico or an Affiliate of any Member or
Manager of Seller; (h) not take any action to change accounting policies or procedures (including
procedures with respect to collection of accounts receivable); and (i) otherwise use commercially
reasonable efforts to prevent a Materially Adverse Change with respect to Seller or Imperial Toy
Mexico from occurring.
        7.5    Notification of Certain Matters. From the date of this Agreement until the Closing
Date, Seller shall give Purchaser prompt written notice upon becoming aware of any material
development affecting the Purchased Assets, assets or business of Imperial Toy Mexico,
Assumed Liabilities, Business, or financial condition, operations or prospects of Seller or
Imperial Toy Mexico, or any event or circumstance that could reasonably be expected to result in
a breach of, or inaccuracy in, any representation or warranty contained in Article V; provided,
however, that no such disclosure shall be deemed to prevent or cure any such breach of, or
inaccuracy in, amend or supplement any Schedule to, or otherwise disclose any exception to, any
of the representations and warranties of Seller set forth in this Agreement. Seller shall (i) furnish
to Purchaser Seller’s financial statements for the month of October 2019 as soon as they are
available, but in no event later than 5:00 p.m. Eastern Time on November 20, 2019, and (ii)
prepare and furnish to Purchaser, promptly after becoming available and in any event within
fifteen (15) days of the end of each calendar month, Monthly Financial Statements for Seller for
each month ending after the date of this Agreement through the Closing Date. Purchaser agrees
that, if and to the extent that Seller has filed with the Bankruptcy Court monthly operating
reports within such fifteen (15) day period, the filing of such reports shall satisfy this
requirement.
       7.6    Acquisition Proposals. Seller shall not release any Person from, or waive any
provision of, any such confidentiality agreement or any similar confidentiality or standstill
agreement to which Seller is a party. Seller shall promptly (and in any event within one (1)
Business Day) notify Purchaser in writing at such time as any Acquisition Proposal has been
determined to be a Qualified Bid (as defined in the Sale Procedures Order).
        7.7    Required Efforts. Seller and Purchaser shall, and shall cause their respective
representatives to, use commercially reasonable efforts to take all of the actions necessary
(including as necessary and appropriate, in obtaining all governmental and third party Approvals,
licenses, and other Permits) to consummate the transactions hereunder including delivering all of

                                                 32

Case: 19-52335       Doc# 15      Filed: 11/18/19 Entered: 11/18/19 17:43:25            Page 59 of
                                                74
the certificates, documents and instruments described in Article VIII and Article IX hereto, as the
case may be. Without limiting the foregoing, Seller shall not voluntarily dismiss the Bankruptcy
Case and shall use its commercially reasonable efforts to prevent the dismissal of the Bankruptcy
Case, the appointment of a chapter 11 trustee or the conversion of the Bankruptcy Case to a case
under chapter 7 of the Bankruptcy Code.
       7.8     Employee Matters.

               (a)    Under no circumstances shall Purchaser assume or be obligated to pay,
and the Purchased Assets shall not be or become liable for or subject to, any claims of Seller’s
employees, including any claims or Liabilities related to employment practices, COBRA, equal
employment opportunity, nondiscrimination, harassment, wrongful termination, breach of
contract, immigration, wage and hour Legal Requirements, any other foreign, state, federal or
local labor and employment Legal Requirements, Liability under the Worker Adjustment and
Retraining Notification Act of 1988 (as amended), salaries, vacations, sick pay, incentives,
severance pay, bonus, overtime, meal period, pension, profit sharing, retirement and/or deferred
compensation and any other compensation or benefits (the “Employee Claims”), which
Employee Claims shall be and remain the Liability, responsibility and obligations of Seller.

               (b)     Purchaser shall have the right (in its sole and absolute discretion), but not
the obligation, to offer employment, on an at will basis, effective on the Closing Date, to any
employees of Seller. In no event shall Purchaser be obligated to hire or retain any employee of
Seller for any period following the Closing. The employees of Seller who accept Purchaser’s
offer of employment and who commence employment with Purchaser from and after the Closing
Date shall be referred to herein as the “Hired Employees”. From the date hereof through the
Closing, Seller shall use commercially reasonable efforts to maintain the employment of each of
its employees and shall not terminate the employment of any of them or materially change his or
her compensation, in each case without Purchaser’s prior written consent. Under no
circumstances shall any individual employed or formerly employed by Seller become an
employee of Purchaser unless such individual becomes a Hired Employee.

               (c)     With respect to each Hired Employee, Seller hereby waives and releases
each such individual from all contractual, common law or other restrictions enforceable by Seller
on the employment activities or other conduct of such individuals after their termination of
employment with Seller; provided, however, that Seller shall assign (to the extent unilaterally
assignable) to Purchaser the rights of Seller to all obligations of each Hired Employee not to
disclose confidential information relating to the Business and all obligations not to compete with
the Business owed to Seller by such Hired Employee.

                (d)    Except as expressly provided in this Agreement, nothing herein shall be
construed as transferring to Purchaser (i) any Contract with any current or former employee of
Seller or for the employment of any Person or engagement of any independent contractor by
Seller or (ii) any rights or obligations Seller may owe to or be owed by any current or former
employee, officer, consultant, independent contractor or agent of Seller.

               (e)     Nothing herein shall confer upon any employee or former employee of
Seller any rights or remedies (including any right to employment or continued employment for
any specific period) of any nature or kind whatsoever, under or by reason of this Agreement. The

                                                33

Case: 19-52335       Doc# 15     Filed: 11/18/19 Entered: 11/18/19 17:43:25            Page 60 of
                                               74
provisions of this Agreement are not intended to be for the benefit of or otherwise enforceable
by, any third party, including any employee or former employee of Seller.

               (f)    At least five (5) Business Days prior to the Auction, Seller shall deliver to
Purchaser a current list of all of Seller’s and Imperial Toy Mexico’s employees, together with
particulars of the date of commencement of employment or service, periods of continuous
employment or service, job description or grade, date of birth, annual salary or hourly rate of pay
and commissions.

               (g)     Seller shall retain all Liability and responsibility for its Company Plans.
         7.9    Adequate Assurances Regarding Assumed Contracts and Assumed Leases. With
respect to each Assumed Contract and each Assumed Lease, Purchaser and Seller shall promptly
take all commercially reasonable actions required to assist in obtaining a Bankruptcy Court
finding that all defaults have been cured and there has been a demonstration of adequate
assurance of future performance under the Assumed Contracts and Assumed Leases, such as
furnishing affidavits, non-confidential financial information or other documents or information
for filing with the Bankruptcy Court and making the respective employees and representatives of
Purchaser and Seller available to testify before the Bankruptcy Court.
        7.10 Further Assurances. After the Closing Date, upon the request of either Seller or
Purchaser, each of the parties hereto shall, at the sole expense of the requesting party, execute,
acknowledge and deliver all such further acts, assurances, deeds, assignments, transfers,
conveyances and other instruments and papers as may be commercially reasonable to carry out
the transactions contemplated hereunder. Seller shall not take any action that is designed or
intended to have the effect of discouraging any lessor, licensor, supplier, distributor or customer
of Seller or other Person with whom Seller has a relationship from maintaining the same
relationship with Purchaser after the Closing as it maintained with Seller prior to the Closing.
Seller shall refer all customer, supplier, licensor, and licensee inquiries relating to the Business to
Purchaser from and after the Closing.
       7.11    Prorations; Tax Cooperation.

                 (a)    Personal property, ad valorem, use and intangible Taxes and assessments,
common area maintenance charges, utility charges and rental payments with respect to the
Purchased Assets, the Leased Premises and Imperial Toy Mexico’s premises (collectively,
“Charges”) shall be prorated on a per diem basis and apportioned on a calendar year basis
between Seller, on the one hand, and Purchaser, on the other hand, as of the Closing Date. Seller
shall be liable for that portion of such Charges relating to, or arising in respect of, periods on or
prior to the Closing Date, and Purchaser shall be liable for that portion of such Charges relating
to, or arising in respect of, any period after the Closing Date.

                (b)    Purchaser and Seller shall cooperate, as and to the extent reasonably
requested by any other Person, in connection with the filing and preparation of Tax Returns
related to the Purchased Assets and any Tax Proceeding related thereto.

       7.12 Remittance of Accounts Receivable Proceeds. After the Closing, Seller shall
forward to Purchaser any checks, drafts, or funds that are received by Seller in respect of Seller’s

                                                  34

Case: 19-52335        Doc# 15     Filed: 11/18/19 Entered: 11/18/19 17:43:25             Page 61 of
                                                74
accounts receivable, deposits, prepaid expenses or other assets purchased by Purchaser (or their
proceeds).

        7.13 Customer Relations. Seller and Purchaser acknowledge that they compete in
certain markets and that the Bankruptcy Case will be a matter of public record. If a customer of
Seller has communications with Purchaser regarding the sale of products that such customer has
purchased or may purchase from Seller, Purchaser may continue to compete with Seller in the
Ordinary Course of Business. Notwithstanding the foregoing, Purchaser may disclose the
existence of this Agreement and its contents; provided that Purchaser shall confirm that it is
providing the DIP Loan to Seller and that Purchaser maintains a continuing interest in acquiring
the Purchased Assets from Seller as a going concern, unless this Agreement has been terminated.

        7.14 Books and Records. Seller (or any subsequently appointed bankruptcy estate
representative, including a trustee, a creditor trustee or a plan administrator) and Purchaser agree
each shall preserve and keep the books and records, including Company Records, held by it or
their respective Affiliates relating to the pre-Closing Business for a period of twelve (12) months
from the Closing Date and shall make such books and records available to the other party (and
permit such other party to make extracts and copies of such books and records at its own
expense) as may be reasonably required by such party in connection with, among other things,
any insurance claims by, legal proceedings or Tax audits against or governmental investigations
of Seller or Purchaser or any of their Affiliates of in order to enable Seller or Purchaser to
comply with their respective obligations under this Agreement and each other agreement,
document or instrument contemplated hereby or thereby. In the event Seller, on the one hand, or
Purchaser, on the other hand, wishes to destroy such records during such twelve (12) month
period, such party shall first give thirty (30) days’ prior written notice to the other and such other
party shall have the right at its option and expense, upon prior written notice given to such party
within that thirty (30) day period, to take possession of the records within thirty (30) days after
the date of such notice.

                                        ARTICLE VIII
                           Conditions to Performance by Purchaser.

       The obligation of Purchaser to consummate the Closing is subject to the fulfillment of
each of the following conditions (unless waived by Purchaser in accordance with Section 12.4):

        8.1     Representations and Warranties. Each of the representations and warranties of
Seller contained in this Agreement and in any certificate delivered pursuant to this Agreement
shall be true and correct in all respects (in the case of any representation or warranty qualified by
materiality or Material Adverse Effect) or true and correct in all material respects (in the case of
any representation or warranty not qualified by materiality or Material Adverse Effect), in either
case, as of the date hereof and as of the Closing Date, except that (i) each representation and
warranty that expressly speaks only as of a specific date or time shall be true and correct as of
such specified date or time and (ii) each representation and warranty that contains the words “to
the Knowledge of Seller” or “to Seller’s Knowledge” or words of similar import shall be true and
correct without regard to such qualification as to Knowledge, and any such qualification shall be
disregarded and of no force and effect for purposes of this Section 8.1.


                                                 35

Case: 19-52335       Doc# 15      Filed: 11/18/19 Entered: 11/18/19 17:43:25             Page 62 of
                                                74
       8.2    Covenants and Agreements. Seller shall have performed and complied in all
material respects with all of its obligations under this Agreement that are to be performed or
complied with by it prior to or at the Closing.

        8.3    Compliance Certificate. Seller shall have delivered to Purchaser a certificate dated
as of the Closing Date, duly executed by an officer of Seller, certifying as to the satisfaction of
the conditions set forth in Sections 8.1, 8.2, 8.6 and 8.10.

        8.4      Absence of Litigation. No Proceeding shall be pending that may result in a
Governmental Order (nor shall there be any Governmental Order in effect) that would (a) prevent
consummation of any of the transactions contemplated hereunder, (b) result in any of the
transactions contemplated hereunder being rescinded following consummation, (c) limit or
otherwise adversely affect the right of Purchaser to operate all or any material portion of either
the Business or the Purchased Assets or of the business or assets of Purchaser or any of its
Affiliates, or (d) compel Purchaser or any of its Affiliates to dispose of all or any material portion
of either the Business or the Purchased Assets or the business or assets of Purchaser or any of its
Affiliates.

        8.5     Governmental Approvals. All actions by (including any Approval) or in respect of
(including notice to), or filings with, any Governmental Authority that are required to
consummate the transactions contemplated hereunder shall have been obtained or made in a
manner reasonably satisfactory in form and substance to Purchaser, and no such Approval filing
or notice shall have been revoked, and Purchaser shall have qualified to participate on a complete
basis and without restriction in Mexico’s Maquiladora Program.

        8.6     Current Assets. The sum of (i) the amount of collectible accounts receivable of
Seller that are free of Encumbrances and are less than sixty (60) days old, net of credit memos
for damaged goods, shortages or rebates due customers, in respect of which no defense or
counterclaim has been raised and that are collectible in full in the Ordinary Course of Business
plus (ii) the Actual Landed Cost of inventory of Seller that is Saleable in the Ordinary Course of
Business at customary prices and on customary terms shall not be less than Twelve Million
Dollars ($12,000,000), including (x) such accounts receivable of no less than Two Million
Dollars ($2,000,000) and (y) such inventory, including Saleable finished goods in the United
States and Mexico, Saleable finished goods in transit or on the water, and Saleable packing
supplies, in each case owned by Seller, with a total Actual Landed Cost of no less than Ten
Million Dollars ($10,000,000), and Seller shall have delivered to Purchaser evidence thereof
reasonably satisfactory to Purchaser.

        8.7     Debtor-in-Possession Financing. The Bankruptcy Court shall have approved the
DIP Loan pursuant to an interim Order entered on or before November 21, 2019, and pursuant to
a Final Order finally approving the DIP Loan on or before December 10, 2019. Both Orders
shall be in form and substance acceptable to Purchaser in its sole discretion.

        8.8     Material Consents. All Material Consents shall have been obtained and shall be in
full force and effect and Seller shall have delivered to Purchaser evidence thereof reasonably
satisfactory to Purchaser.


                                                 36

Case: 19-52335       Doc# 15      Filed: 11/18/19 Entered: 11/18/19 17:43:25             Page 63 of
                                                74
       8.9     Deliveries. Seller shall have made all of the deliveries required by Section 4.3.

       8.10    No Material Adverse Change. A Material Adverse Change shall not have
occurred.

        8.11 Due Diligence Review. Purchaser shall be satisfied in its sole discretion with its
due diligence review of the Purchased Assets and the Business. If Purchaser has not notified
Seller that it is not satisfied with its due diligence review by 5:00 p.m. Pacific Time on December
3, 2019, this condition shall be deemed satisfied.

       8.12 Bankruptcy Court Proceedings. Seller shall have filed all motions, and the
Bankruptcy Court shall have entered all Orders, by the dates and otherwise as required in Article
VII and Article X.

                                         ARTICLE IX
                              Conditions to Performance by Seller.

        The obligation of Seller to consummate the Closing is subject to the fulfillment of each of
the following conditions (unless waived by Seller in accordance with Section 12.4):

       9.1     Representations and Warranties. Each of the representations and warranties of
Purchaser contained in this Agreement and in any document, instrument or certificate delivered
pursuant to this Agreement shall be true and correct in all respects (in the case of any
representation or qualified by materiality) or true and correct in all material respects (in the case
of any representation or warranty not qualified by materiality), in either case, as of the date
hereof and as of the Closing Date, other than representations and warranties that expressly speak
only as of a specific date or time, which shall be true and correct as of such specified date or
time.

       9.2    Covenants and Agreements. Purchaser shall have performed and complied in all
material respects with all of its obligations under this Agreement that are to be performed or
complied with by it prior to or at the Closing.

        9.3    Compliance Certificate. Purchaser shall have delivered to Seller a certificate dated
as of the Closing Date, duly executed by an officer of Purchaser, certifying as to the satisfaction
of the conditions set forth in Sections 9.1 and 9.2.

        9.4    Absence of Litigation. No Proceeding shall be pending that may result in a
Governmental Order (nor shall there be any Governmental Order in effect) that would (a) prevent
consummation of any of the transactions contemplated hereunder or (b) result in any of the
transactions contemplated hereunder being rescinded following consummation.

        9.5    Governmental Approvals. All actions by (including any Approval) or in respect of
(including notice to), or filings with, any Governmental Authority that are required to
consummate the transactions contemplated hereunder shall have been obtained or made in a
manner reasonably satisfactory in form and substance to Seller, and no such Approval filing or
notice shall have been revoked.


                                                 37

Case: 19-52335       Doc# 15      Filed: 11/18/19 Entered: 11/18/19 17:43:25            Page 64 of
                                                74
       9.6     Deliveries. Purchaser shall have made all of the deliveries required by Section
4.4.

       9.7    Bankruptcy Court Approval. The Bankruptcy Court shall have entered the Sale
Order authorizing Seller to enter into this Agreement and carry out all of the terms hereof.

                                           ARTICLE X
                                           Termination.

       10.1 Termination. Notwithstanding anything contained in this Agreement to the
contrary, this Agreement may be terminated at any time prior to the Closing:

               (a)     by the mutual written consent of Purchaser and Seller;

               (b)     by either Purchaser or Seller, if (i) any Governmental Authority having
competent jurisdiction over any party hereto shall have issued a Final Order restraining,
enjoining or otherwise prohibiting the transactions contemplated by this Agreement and such
Governmental Order is or shall have become nonappealable or (ii) there shall be adopted any
Legal Requirement that makes the transactions contemplated by this Agreement illegal or
otherwise prohibited; provided, however, that the party seeking to terminate this Agreement
pursuant to clause (i) above shall not have initiated such Proceeding or taken any action in
support of such Proceeding and shall have used its commercially reasonable efforts to challenge
such order or other action;

                (c)     by Purchaser, in the event of a material breach of any representation,
warranty, covenant or agreement on the part of Seller set forth in this Agreement that (i) would
cause any of the conditions set forth in Article VIII not to be satisfied if such breach or failure to
perform was continuing as of the Closing Date and (ii) cannot be or has not been cured within five
(5) Business Days after the receipt of written notice thereof; provided, however, Purchaser may
not terminate this Agreement pursuant to this Section 10.1(c) if Purchaser is in material breach of
any of its representations, warranties, covenants or agreements under this Agreement;

                (d)    by Seller, in the event of a material breach of any representation, warranty,
covenant or agreement on the part of Purchaser set forth in this Agreement that (i) would cause
any of the conditions set forth in Article IX not to be satisfied if such breach of failure to perform
was continuing as of the Closing Date and (ii) cannot be or has not been cured within five (5)
Business Days after the receipt of written notice thereof; provided, however, Seller may not
terminate this Agreement pursuant to this Section 10.1(d) if Seller is in material breach of any of
its representations, warranties, covenants or agreements under this Agreement;

               (e)     by Purchaser, in the event of the dismissal of the Bankruptcy Case or
conversion of the Bankruptcy Case to a proceeding under Chapter 7 of the Bankruptcy Code, or
the appointment of a trustee under Chapter 11 of the Bankruptcy Code;

               (f)    by Purchaser or Seller, in the event the Bankruptcy Court approves an
Alternative Transaction or an Alternative Transaction is consummated;


                                                 38

Case: 19-52335       Doc# 15      Filed: 11/18/19 Entered: 11/18/19 17:43:25             Page 65 of
                                                74
                (g)     by Purchaser, if the Sale Procedures Order has not been entered by the
Bankruptcy Court on or before November 29, 2019; provided, that, Purchaser provides notice of
its election to terminate this Agreement pursuant to this Section 10.1(g) no later than 5:00 p.m.
Pacific time on the fifth (5th) Business day following the such date;

                 (h)    by Purchaser, if the Sale Order has not been entered by the Bankruptcy
Court on or before December 16, 2019; provided, that, Purchaser provides notice of its election
to terminate this Agreement pursuant to this Section 10.1(h) no later than 5:00 p.m. Pacific time
on the fifth (5th) Business Day following such date;

               (i)    by either Purchaser or Seller, if the Closing has not been consummated on
or before December 18, 2019 (the “Closing Date Deadline”); provided, that no party may
terminate this Agreement pursuant to this Section 10.1(h) if such party’s material breach of this
Agreement or failure to fulfill any obligation under this Agreement shall have been a principal
cause of or resulted in the failure of the Closing to be consummated on or before the Closing
Date Deadline;

               (j)     by Purchaser, by notice given by no later than 5:00 p.m. Pacific Time on
December 3, 2019, if Purchaser is not satisfied in its sole discretion with the results of its due
diligence review referred to in Section 8.11 above; or

               (k)    by Purchaser, in the event that an Event of Default occurs under the DIP
Loan.

        10.2   Notice of Termination; Effect of Termination.

               (a)     The party desiring to terminate this Agreement pursuant to Sections
10.1(b) through 10.1(k) shall give written notice of such termination to the other party,
specifying the provision or provisions hereof pursuant to which such termination is effected.
The right of any party to terminate this Agreement pursuant to Section 10.1 shall remain
operative and in full force and effect regardless of any investigation made by or on behalf of any
party hereto, whether prior to or after the execution of this Agreement.

               (b)     In the event of termination of this Agreement pursuant to Section 10.1,
this Agreement shall be of no further force or effect; provided, however, the provisions of
Section 7.1(c), Article X, Article XI and Article XII shall survive termination.

               (c)    If this Agreement is terminated pursuant to Section 10.1 (other than
pursuant to Section 10.1(d)), Purchaser and Seller shall promptly deliver a joint written
instruction to the Deposit Escrow Agent directing the Deposit Escrow Agent to return the
Deposit (plus any interest thereon) to Purchaser. If this Agreement is terminated pursuant to
Section 10.1(d), Purchaser and Seller shall promptly deliver a joint written instruction to the
Deposit Escrow Agent directing the Deposit Escrow Agent to deliver the Deposit (plus any
interest thereon) to Seller. Purchaser and Seller agree that (i) the amount of the Deposit is a
reasonable estimate of the damages that Seller would be likely to incur in the event of a breach
by Purchaser of this Agreement and that such amount is their best estimate under the
circumstances of such likely damages, and not a penalty or forfeiture, and (ii) if Seller elects to
terminate this Agreement pursuant to Section 10.1(d), in lieu of any other remedy (including the
                                                39

Case: 19-52335       Doc# 15     Filed: 11/18/19 Entered: 11/18/19 17:43:25           Page 66 of
                                               74
remedy of specific performance), Seller shall be entitled to retain the Deposit as liquidated
damages as sole compensation to Seller for its loss arising from such breach.

               (d)    If this Agreement is terminated by Purchaser pursuant to Section 10.1(f),
Seller shall immediately pay to Purchaser in cash an amount equal to the Break-Up Fee.

                (e)     In the event this Agreement is terminated (i) pursuant to Sections 10.1(b),
10.1(c), 10.1(e), 10.1(g), 10.1(h) or 10.1(i), (ii) Seller enters into an Alternative Transaction or
announces an Alternative Transaction prior to termination of this Agreement, and (iii) Seller
subsequently consummates an Alternative Transaction within ninety (90) days following the
termination of this Agreement that constitutes a higher and better offer for the Purchased Assets,
or (ii) pursuant to Section 10.1(h) solely as a result of the failure of the condition to Closing set
forth in Section 8.12, then Purchaser shall be entitled to payment of the Break Up Fee.

               (f)    Any payment of the Break Up Fee pursuant to Sections 10.2(d) or 10.2(e)
shall be made by Seller on the earlier of (i) entry of a form of Order authorizing a sale to a party
other than Purchaser, which payment shall be made from such party’s deposit, or (ii)
concurrently with the consummation of the applicable Alternative Transaction in all other
circumstances.

               (g)     Purchaser and Seller hereby agree that the Break Up Fee (i) is a reasonable
estimate of the damages that Purchaser would be likely to incur in the event the Transaction is not
consummated under the circumstances set forth herein, (ii) is a necessary inducement for
Purchaser to enter into this Agreement and (iii) shall be the sole remedy of Purchaser for breach
of this Agreement by Seller (other than for non-payment of the Break Up Fee) if this Agreement
is terminated under circumstances where the Break Up Fee is payable.

                                         ARTICLE XI
                                     Limitation of Liability.

      11.1 Limitation of Liability for Purchaser. Notwithstanding anything contained in this
Agreement to the contrary, Purchaser’s maximum liability for its breach of this Agreement is an
amount equal to the Deposit.

      11.2 Limitation of Liability for Seller. Notwithstanding anything contained in this
Agreement to the contrary, Seller’s maximum liability for its breach of this Agreement is an
amount equal to the Break Up Fee.

        11.3 Survival of Representations and Warranties. Each of the representations and
warranties of Purchaser and Seller set forth in this Agreement or in any Transaction Document
shall terminate effective immediately as of the Closing such that no claim for breach of any such
representation or warranty, detrimental reliance or other right or remedy (whether in contract, in
tort or at law or equity) may be brought against either of them after the Closing. The covenants
and agreements of Purchaser and Seller set forth in this Agreement and in any Transaction
Document, to the extent contemplating or requiring complete performance by such party prior to
the Closing, shall terminate effective immediately as of the Closing. Each covenant and
agreement requiring performance at or after the Closing shall expressly survive Closing in
accordance with its terms notwithstanding this Section 11.3.
                                                 40

Case: 19-52335       Doc# 15      Filed: 11/18/19 Entered: 11/18/19 17:43:25            Page 67 of
                                                74
         11.4 Acknowledgments by Purchaser. Purchaser prior to Closing will have conducted
to its satisfaction an independent investigation and verification of the financial condition, results
of operations, assets, liabilities, properties and projected operations of Seller. In making its
determination to proceed with the transactions contemplated by this Agreement, Purchaser will
have relied on the results of its own independent investigation and verification and the
representations and warranties of Seller expressly and specifically set forth in this Agreement,
including the Disclosure Schedule attached hereto. SUCH REPRESENTATIONS AND
WARRANTIES BY SELLER CONSTITUTE THE SOLE AND EXCLUSIVE
REPRESENTATIONS AND WARRANTIES OF SELLER TO PURCHASER IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY, AND ALL
OTHER REPRESENTATIONS AND WARRANTIES OF ANY KIND OR EXPRESSED OR
IMPLIED (INCLUDING, ANY RELATING TO THE FUTURE OR HISTORICAL
FINANCIAL CONDITION, RESULTS OF OPERATIONS, ASSETS OR LIABILITIES OF
SELLER) ARE SPECIFICALLY DISCLAIMED BY SELLER. IN ADDITION, SELLER
MAKES NO REPRESENTATION OR WARRANTY WITH RESPECT TO THE
PURCHASED ASSETS, BEYOND THOSE EXPRESSLY MADE IN ARTICLE 5,
INCLUDING ANY IMPLIED REPRESENTATION OR WARRANTY AS TO THE
CONDITION, MERCHANTABILITY, SUITABILITY OR FITNESS FOR A PARTICULAR
PURPOSE OF ANY OF THE PURCHASED ASSETS. EXCEPT FOR THE EXPRESS
REPRESENTATIONS AND WARRANTIES OF SELLER CONTAINED IN ARTICLE 5,
PURCHASER TAKES THE ASSETS ON AN “AS IS” AND “WHERE IS” BASIS.

     11.5 Acknowledgment by Seller. SELLER ACKNOWLEDGES AND AGREES
THAT THE REPRESENTATIONS AND WARRANTIES BY PURCHASER CONSTITUTE
THE SOLE AND EXCLUSIVE REPRESENTATIONS AND WARRANTIES OF
PURCHASER TO SELLER IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED HEREBY.

                                         ARTICLE XII
                                       General Provisions.

        12.1 Expenses; Transfer Taxes. Whether or not the transactions contemplated herein
shall be consummated, except as otherwise expressly provided herein, each of the parties hereto
shall pay its own respective expenses incident to the preparation of this Agreement and to the
consummation of the transactions provided for herein. All transfer, documentary, sales, use,
stamp, registrations and other such Taxes and fees applicable to, imposed upon or arising out of
the transactions contemplated hereby (“Transfer Taxes”) shall be borne by Seller. Seller shall, at
its own expense, file when due all necessary Tax Returns and other documentation with respect
to all Transfer Taxes, and if required by Law, Purchaser shall join in the execution of any such
properly completed Tax Returns and other documentation.
        12.2 Entire Agreement; No Third Party Beneficiaries; Amendment. This Agreement,
together with the Exhibits and Schedules hereto, contains the entire agreement of the parties
hereto with respect to the subject matter hereof, and all prior understandings, representations and
warranties (whether oral or written) with respect to such matters are superseded. Nothing in this
Agreement, express or implied, is intended to or shall confer upon any Person other than the
parties hereto (or their permitted assignees) any right, benefit or remedy of any nature

                                                 41

Case: 19-52335       Doc# 15      Filed: 11/18/19 Entered: 11/18/19 17:43:25            Page 68 of
                                                74
whatsoever under or by reason of this Agreement. This Agreement may not be amended,
modified, or terminated except by an instrument in writing signed by Purchaser and Seller.
        12.3 Severability. The invalidity or unenforceability of any particular provision of this
Agreement shall not affect the other provisions hereof, and this Agreement shall be construed in
all respects as if such invalid or unenforceable provisions were omitted. Furthermore, in lieu of
such illegal, invalid or unenforceable provisions there shall be added automatically as a part of
this Agreement a provision as similar in terms to such illegal, invalid or unenforceable provision
as may be possible and be legal, valid and enforceable.

        12.4 Waiver. Any party to this Agreement may, by written notice to the other parties
hereto, waive any provision of this Agreement from which such party is entitled to receive a
benefit. No waiver by any party hereto of a breach by another party of any provision of this
Agreement shall operate or be construed as a waiver of any subsequent breach by such other
party of such provision or any other provision of this Agreement.

        12.5 Public Announcements. No party shall make any press release or public
announcement concerning the transactions contemplated by this Agreement without the prior
written approval of the other parties, unless a press release or public announcement is required by
Legal Requirement or the Bankruptcy Court. If any such announcement or other disclosure is
required by Legal Requirement or the Bankruptcy Court, the disclosing party shall give the
nondisclosing party or parties prior notice of, and an opportunity to comment on, the proposed
disclosure.

        12.6 Successors and Assigns. This Agreement is not assignable by Seller or the
Member without the prior written consent of Purchaser. Purchaser may, upon written notice to
Seller, assign its rights and obligations under this Agreement in whole or in part, provided that
such assignment shall not relieve Purchaser of its obligations hereunder. This Agreement shall be
binding upon, and shall inure to the benefit of, and be enforceable by, the parties and their
respective legal representatives, successors and assigns.

       12.7 Notice. All notices or other communications required or permitted hereunder shall
be in writing and shall be delivered personally or sent by registered or certified mail, by
reputable overnight delivery or courier, by email or by facsimile transmission, addressed as
follows:

To Seller or the Member:                  Imperial Toy LLC
                                          16641 Roscoe Pl.
                                          North Hills, California 91343
                                          Facsimile No.:
                                          Attn: Peter Tiger
                                          Email: peter.tiger@imptoy.com

With a copy to                            Sheppard Mullin
(which shall not constitute notice):      Four Embarcadero Center
                                          Seventeenth Floor
                                          San Francisco, California 94111
                                          Facsimile No.: (415) 434-03947

                                                   42

Case: 19-52335         Doc# 15         Filed: 11/18/19 Entered: 11/18/19 17:43:25     Page 69 of
                                                     74
                                    Attn: Ori Katz
                                    Email: Okatz@sheppardmullin.com
                                    and

                                    Arch + Beam
                                    2500 Camino Diablo, Suite 110
                                    Walnut Creek, California 94597
                                    Facsimile No.: 415-358-4486
                                    Attn: Matthew English
                                    Email: menglish@arch-beam.com

To Purchaser:                       Ja-Ru, Inc.
                                    12901 Flagler Center Blvd.
                                    Jacksonville, Florida 32258
                                    Facsimile No.: (904) 730-0113
                                    Attn: Andrew Selevan and Steve Strachota
                                    Email: andrews@jaru.com
                                           and
                                           steves@jaru.com

With a copy to                       Smith Hulsey & Busey
(which shall not constitute notice): One Independent Drive, Suite 3300
                                     Jacksonville, Florida 32202
                                     Facsimile No.: (904) 359-7708
                                     Attn: M. Richard Lewis, Jr., Esq. and James H. Post, Esq.
                                     Email: rlewis@smithhulsey.com
                                            and
                                            jpost@smithhulsey.com

                                    and

                                    Keller & Benvenutti, LLP
                                    650 California Street, Suite 1900
                                    San Francisco, CA 94108
                                    Facsimile No: (650) 636-9251
                                    Attn: Tobias S. Keller
                                    Email: tkeller@kellerbenvenutti.com

                                    and

                                    Heritage Capital Group, Inc.
                                    4417 Beach Boulevard, Suite 302
                                    Jacksonville, Florida 32207
                                    Facsimile No.: (904) 354-6696
                                    Attn: Dan Edelman and Howard Serkin
                                    Email: hserkin@heritagecapitalgroup.com


                                              43

Case: 19-52335      Doc# 15     Filed: 11/18/19 Entered: 11/18/19 17:43:25         Page 70 of
                                              74
                                             and
                                             dedelman@heritagecapitalgroup.com

and in any case at such other address as the advisee shall have specified by written notice. Notice
of change of address shall be effective only upon receipt thereof. All such other notices and
communications shall be deemed effective (a) if by personal delivery, upon receipt, (b) if by
registered or certified mail, on the date of receipt or declining delivery, (c) if by reputable
overnight delivery or courier, on the first Business Day after the date of mailing or (d) if by
facsimile transmission or email, upon receipt, provided notice is sent on a Business Day between
the hours of 9:00 a.m. and 5:00 p.m., recipient’s time, but if not then upon the following
Business Day.
        12.8 Section Headings; Counterparts; Facsimile Signature. The section and paragraph
headings contained in this Agreement are for reference purposes only and shall not affect in any
way the meaning or interpretation of this Agreement. This Agreement may be executed in any
number of counterparts, each of which when executed and delivered shall be an original, but all
such counterparts shall constitute one and the same instrument. The exchange of executed copies
of this Agreement by facsimile transmission or other electronic transmission shall constitute
effective execution and delivery of this Agreement.

        12.9 Governing Law. The laws of the State of Delaware (without giving effect to its
conflicts of law principles) and, to the extent applicable, the Bankruptcy Code, govern this
Agreement and all matters arising out of or relating to this Agreement and any of the transactions
contemplated hereby, including its negotiation, execution, validity, interpretation, construction,
performance and enforcement.

        12.10 Jurisdiction. During the pendency of the Bankruptcy Case, any Proceeding
seeking to enforce any provision of, or based on any right arising out of, this Agreement may be
brought against any of the parties only in the Bankruptcy Court. At any time following the
pendency of the Bankruptcy Case, the parties hereto hereby irrevocably submit to the exclusive
jurisdiction of courts of the State of Delaware (or any federal court sitting in the State of
Delaware) over any action or proceeding arising out of or relating to this Agreement or any of
the transactions contemplated hereby and all claims in respect of such action or proceeding may
be heard and determined in such courts. The parties hereto hereby irrevocably waive any
objection that they may now or hereafter have to the laying of venue of any action or proceeding
brought in such court or any claim that such action or proceeding brought in such court has been
brought in an inconvenient forum. A judgment in such action or proceeding may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by Legal
Requirement. Each of the parties hereto hereby irrevocably consents to process being served by
any party to this Agreement in any action or proceeding by delivery of a copy thereof in
accordance with the provisions of Section 12.7.

        12.11 Interpretation. The use of the masculine, feminine or neuter gender or the singular
or plural form of words used herein (including defined terms) shall not limit any provision of this
Agreement. The terms “include,” “includes” and “including” are not intended to be limiting and
shall be deemed to be followed by the words “without limitation” (whether or not they are in fact
followed by such words) or words of like import. The term “or” has the inclusive meaning


                                                44

Case: 19-52335       Doc# 15     Filed: 11/18/19 Entered: 11/18/19 17:43:25           Page 71 of
                                               74
represented by the phrase “and/or.” Reference to a particular Person includes such Person’s
successors and assigns to the extent such successors and assigns are permitted by the terms of
any applicable agreement. Reference to a particular agreement (including this Agreement),
document or instrument means such agreement, document or instrument as amended or modified
and in effect from time to time in accordance with the terms thereof. The terms “dollars” and “$”
mean United States Dollars. The Exhibits and Schedules identified in this Agreement are
incorporated into this Agreement by reference and made a part hereof. The Article, Section,
paragraph, Exhibit and Disclosure Schedule headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or interpretation of this
Agreement. The use of the terms “hereunder,” “hereof,” “hereto” and words of similar import
shall refer to this Agreement as a whole and not to any particular Article, Section, paragraph or
clause of, or Exhibit or Schedule to, this Agreement.

                                    [Signature page follows]




                                               45

Case: 19-52335      Doc# 15     Filed: 11/18/19 Entered: 11/18/19 17:43:25          Page 72 of
                                              74
Case: 19-52335   Doc# 15   Filed: 11/18/19 Entered: 11/18/19 17:43:25   Page 73 of
                                         74
                                  EXHIBITS AND SCHEDULES

Exhibits:
Exhibit 3.2                  Form of Deposit Escrow Agreement
Exhibit 4.3(b)               Form of Lease Assignment
Exhibit 4.3(c)               Form of Assumption Agreement
Exhibit 4.3(d)               Form of Bill of Sale
Exhibit 7.3(b)(ii)(A)        Form of Sale Procedures Order
Exhibit 7.3(b)(ii)(B)        Form of Sale Order

Schedules:
Schedule 2.1(b)              Fixed Assets
Schedule 2.1(c)              Inventory and Supplies
Schedule 2.1(d)              Permits
Schedule 2.1(j)              Deposits
Schedule 2.2                 Excluded Assets

Disclosure Schedule:
Section 5.1(a)               Jurisdiction of Seller
Section 5.1(b)               Jurisdiction of Imperial Toy Mexico
Section 5.1(e)               Predecessors
Section 5.2(b)               No Conflict
Section 5.3(a)               Financial Statements
Section 5.4(a)               Title to Assets
Section 5.4(b)               Location of Purchased Assets
Section 5.5                  Inventory
Section 5.6(b)               Leased Premises; Existing Leases
Section 5.8(a)               Governmental Authorizations
Section 5.8(c)               Compliance
Section 5.9                  Environmental Matters
Section 5.10                 Proceedings
Section 5.11(a)              Employee Plans
Section 5.11(c)              Employees
Section 5.13(a)              Contracts
Section 5.13(b)              Validity and Enforceability of Contracts
Section 5.16(b)              Intellectual Property Rights
Section 5.16(c)              Validity and Enforceability of Intellectual Property Rights
Section 5.16(d)              Infringement
Section 5.18                 Transactions with Related Parties

01051344.11




                                                 47

  Case: 19-52335        Doc# 15   Filed: 11/18/19 Entered: 11/18/19 17:43:25               Page 74 of
                                                74
